  Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 1 of 62 PageID #:5482




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 CHICAGO REGIONAL COUNCIL OF
 CARPENTERS PENSION FUND,
 et al.,

              Plaintiffs,                         No. 17-cv-04242
                                                  Judge Franklin U. Valderrama
        v.

 CARLSON CONSTRUCTORS CORP.,
 et al.,


              Defendants.

                         MEMORANDUM OPINION AND ORDER

       Plaintiffs, the Chicago Regional Counsel of Carpenters Pension Fund (Pension

Fund), the Chicago Regional Council of Carpenters Welfare Fund (Welfare Fund), the

Chicago and Northeast Illinois Regional Counsel of Carpenters Apprentice and

Trainee Program (Trainee Fund), and the Labor/Management Union Carpentry

Cooperation Promotion Fund (Labor/Management Fund), and their respective

trustees (collectively, the Trust Fund), filed suit against Carlson Constructors Corp.

(Constructors), Carlson Brothers, Inc. (Brothers) and CB Industries, Inc. (Industries)

(collectively, the Companies) under the Employee Retirement Income Security Act of

1974 (ERISA), 29 U.S.C. § 1001, et seq. R. 22, Am. Compl. 1 The Trust Funds are multi-

employer funded benefit funds governed by federal law, and collect and manage



1Citations
         to the docket are indicated by “R.” followed by the docket number or filing name,
and where necessary, a page or paragraph citation.
  Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 2 of 62 PageID #:5483




contributions from employers pursuant to collective bargaining agreements made

between employers and the Chicago and Northeast Illinois District Council of

Carpenters, successor of the Chicago District Council of Carpenters (the Union). The

Trust Funds assert that all of the Companies are bound by the collective bargaining

agreements with the Union based on the single-employer and alter-ego doctrines, and

thus are all required to contribute to the Trust Funds based upon hours worked by

employees and/or subcontractors. Before the Court are the parties’ motions for

summary judgment. R. 83, Pls.’ Mot. Summ. J.; R. 101, Defs.’ Cross-Mot. Summ. J. 2

For the reasons discussed below, Plaintiffs’ Motion for Summary Judgment is

granted. The Court finds that the contract between Brothers and the Union signed in

1994 (Brothers CBA) did not terminate until 2019. The Court also finds that

Defendants are a single employer. Defendants’ Cross-Motion is denied, although the

Court finds that there is a question of material fact as to whether Plaintiffs are

equitably estopped from enforcing the Brothers CBA.

                                      Background

       The facts herein are undisputed unless otherwise specified. In deciding cross-

motions for summary judgment, the Court views the facts in the light most favorable

to the respective non-moving party. See Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986); Hanners v. Trent, 674 F.3d 683, 691 (7th Cir. 2012).

So, when the Court evaluates Plaintiffs’ motion for summary judgment, Defendants



2Together,  the briefs, Local Rule 56.1 statements and responses, and evidence filed in
support, consist of more than 2,800 pages. A comprehensive opinion was necessary in light of
the voluminous record.


                                             2
  Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 3 of 62 PageID #:5484




get the benefit of reasonable inferences; conversely, when evaluating Defendants’

motion, the Court gives Plaintiffs the benefit of the doubt. On summary judgment,

the Court assumes the truth of the facts presented by the parties, but does not vouch

for them. Arroyo v. Volvo Grp. N. Am., LLC, 805 F.3d 278, 281 (7th Cir. 2015).

       Plaintiffs are multi-employer funded benefit funds that provide pension,

health, and other benefits to Union members and their families. R. 103, Defs.’ Resp.

PSOF ¶ 1. 3 Plaintiffs collect and manage fringe benefit contributions from employers

bound by the Area Agreement with the Union. Id. ¶¶ 2–6.

       Brothers was formed by brothers Mark Carlson (Mark) and Robb Carlson

(Robb), who are each 50% owners. R. 103, Defs.’ Resp. PSOF ¶¶ 14–15. Brothers is a

general contractor/project manager for governmental and private sector construction

projects. Id. ¶¶ 28–30, 32. Mark and Robb operated Brothers; Mark was responsible

for business development and Robb oversaw work on the construction projects. Id.

¶¶ 76, 77. On August 25, 1994, Brothers signed an agreement with the Union

(Brothers CBA). Id. ¶ 71. In 2000, Brothers and Plaintiffs reached a settlement



3Citations  to the parties’ Local Rule 56.1 Statements of Fact will be identified as follows: “R.
93, PSOF” for the public, redacted Plaintiffs’ statement of facts [“R. 87 (Sealed), PSOF” for
the unredacted version]; “R. 103, Defs.’ Resp. PSOF” for the public, redacted Plaintiffs’
response to the Defendants’ statement of facts; “R. 107, DSOAF” for the public, redacted
Defendants’ statement of additional facts; [“R. 108 (Sealed), DSOAF” for the unredacted
version]; “R. 117, Pls.’ Resp. DSOAF” for the public, redacted Plaintiffs’ Response to
Defendants’ statement of additional facts; “R. 105, DSOF” for the public, redacted
Defendants’ statement of facts in support of their motion for summary judgment [“R. 106
(Sealed), DSOF” for the unredacted version]; “R. 116 (Sealed), Pls.’ Resp. DSOF” for the
unredacted Plaintiffs’ response to the Defendants’ statement of facts [no redacted version
was filed]; “R. 116 (Sealed), Pls.’ SOAF” for the unredacted Plaintiffs’ statement of additional
facts [no redacted version was filed]; and “R. 121, Defs.’ Resp. Pls.’ SOAF” for the public,
redacted Defendants’ response to the Plaintiffs’ statement of additional facts.



                                               3
  Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 4 of 62 PageID #:5485




related to an audit conducted by Plaintiffs. R. 105, DSOF ¶ 15; see also R. 116

(Sealed), Pls.’ Resp. DSOF ¶ 15. The recitals to the settlement agreement (drafted by

Plaintiffs’ prior counsel) stated that the Brothers CBA terminated on May 31, 1998.”

R. 105, DSOF ¶ 16 (citing R. 106-3 (Sealed) at 18 (Termination Recital)). After

receiving additional documents from Brothers as part of the audit, Plaintiffs’ auditor

submitted a report dated September 22, 1999 that stated that the Brothers CBA

terminated as of May 31, 1998. Id. ¶ 12 (citing R. 106-3 (Sealed) at 23 (Audit Report)).

Plaintiffs requested to conduct audits of Brothers in 2002 and again in 2008. Id.

¶¶ 19, 25; see also R. 116 (Sealed), Pls.’ Resp. ¶¶ 19, 25. Each time, Defendants

informed Plaintiffs’ auditor that the Brothers CBA had terminated, and never heard

back from Plaintiffs or their auditors about pursuing the audits. R. 105, DSOF ¶¶ 20,

25; see also R. 116 (Sealed), Pls.’ Resp. ¶¶ 20, 25. Brothers believed that it was not

subject to the Area Agreement and had no obligation to submit to an audit by

Plaintiffs. R. 105, DSOF ¶ 22. Plaintiffs’ internal systems show that Brothers was

bound by the Area Agreements, but that in 2002 and 2008 it was not performing work

within the jurisdiction of the Union. R. 105, DSOF ¶¶ 12, 22, 25, 27; R. 116 (Sealed),

PSOAF ¶¶ 3–4.

      Mark and Robb formed Constructors in 2000 because they wanted to pursue

projects that offered preferences to women-owned businesses. R. 103, Defs.’ Resp.

PSOF ¶¶ 19–20. On May 29, 2001, Constructors signed an agreement with the Union

at Mark and Robb’s direction. Id. ¶ 73. In the beginning, Mark and Robb decided to

use Constructors as a payroll company for Brothers. Id. ¶ 24. In approximately 2011,




                                           4
  Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 5 of 62 PageID #:5486




Constructors received its first project so Mark and Robb made the decision to have

Industries begin acting as the payroll company for Constructors and Brothers. Id.

Like Brothers, Constructors started operating as a general contractor/project

manager for governmental and private sector construction projects. Id. ¶¶ 28–31. On

paper, Mark’s wife (Nancy Carlson (Nancy)) and Robb’s wife (Laurel Carlson

(Laurel)) each owned 50% of Constructors. Id. ¶ 20.

      Although Nancy and Laurel were Constructors’ president and secretary,

respectively, for a period of time, it was Mark and Robb who controlled Constructors,

with Mark responsible for business development and Robb responsible for overseeing

work on the projects. R. 103, Defs.’ Resp. PSOF ¶¶ 76, 80. When Mark and Robb had

an interest in bidding on projects offering a preference to minority woman-owned

businesses, they made Rosalia Turner (Defendants’ Latina controller) the new

president of Constructors. Id. ¶¶ 66, 79. From the time Constructors was formed until

her deposition in 2019, no one reported to Laurel what Constructors was doing nor

did she know who ran the day-to-day operations of the business. Id. ¶ 21. Laurel was

given corporate resolutions to sign but had no understanding of what those

documents were. Id. ¶ 22. Likewise, Nancy had no control over Constructors; instead,

she performed the same bookkeeping-type work for Constructors that she performed

for Brothers. Id. ¶ 25. Robb acquired Nancy’s 50% interest in Constructors in 2015.

Id. ¶ 20. Robb supervised Defendants’ project managers regardless of whether the

project was contracted for Brothers or Constructors, and Mark bid on projects for both

Brothers and Constructors. Id. ¶ 80. Mark decided whether a project would become a




                                          5
  Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 6 of 62 PageID #:5487




“Brothers project” or a “Constructors project.” Id. Mark and Robb were also

responsible for hiring and firing employees such as project managers and the

Companies’ controller. Id. ¶¶ 66, 74. However, site superintendents and quality

supervisors hired employees for various projects. R. 117, Pls.’ Resp. DSOAF ¶ 22.

      Mark and Robb formed Industries in 1998. Although Industries was originally

formed to act as a general contractor, Industries became the captive payroll company

for Brothers and Constructors in 2011. R. 103, Defs.’ Resp. PSOF ¶¶17, 18. Since that

time, the hours worked by the project managers, superintendents, comptroller, and

the other employees who performed work for Constructors and Brothers were

reported to Industries, which then issued payroll checks to Defendants’ employees.

Id. ¶¶ 62, 63.

      Defendants use a common website (wwww.carlson-construction.net) to market

themselves. R. 103, Defs.’ Resp. PSOF ¶¶ 28–33. Defendants work out of the same

office space, have a shared in-house controller, and work with a shared receptionist.

Id. ¶¶ 54, 63, 66. Defendants also share the same computers, server, and cell phone

plan, and the employees use the same vehicles regardless of whether the project is

through Constructors or Brothers. Id. ¶¶ 26, 55. Defendants had combined financial

statements, were all borrowers on the same loan agreements, and maintained a

common line of credit. Id. ¶¶ 56–58, 70. Mark, Robb and Nancy were authorized

signors on the accounts for Brothers, Constructors, and Industries. Id. ¶ 49.

Defendants were all insured and bonded through common insurance policies. See id.

¶ 38. Finally, the Companies all had common professional service providers,




                                         6
  Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 7 of 62 PageID #:5488




(including shared registered agents, shared attorneys, shared accountants, shared

insurance brokers), and the Companies banked at the same banks. Id. ¶¶ 37, 47, 65,

67.

      Plaintiffs completed an audit of Defendants for the period July 1, 2014 through

December 31, 2017 (the Audit Period). R. 103, Defs.’ Resp. PSOF ¶¶ 5–9, 12, 13

Plaintiffs now seek to hold all Defendants liable for allegedly breaching the Area

Agreement by subcontracting bargaining unit work to non-union subcontractors. Id.

      In 2014, Constructors bid its last job, located at Ft. McCoy in Wisconsin (Ft.

McCoy Project). R. 117, Pls.’ Resp. DSOAF ¶ 5. By September 2014, Constructors’ only

active project was the Ft. McCoy Project. Id. ¶ 9. Around July 3, 2017, Constructors

received the substantial completion notification from the government. Id. Thereafter,

Constructors completed a few unfinished items and 14 hours of warranty work. Id.

Neither Constructors nor Brothers employed bargaining unit personnel during the

Audit Period. R. 105, DSOF ¶ 40; see also R. 116 (Sealed), Pls.’ Resp. DSOF ¶ 40.

                                Standard of Review

      Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). The party seeking summary judgment has the

initial burden of showing that there is no genuine dispute and that they are entitled

to judgment as a matter of law. Carmichael v. Village of Palatine, 605 F.3d 451, 460

(7th Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Wheeler v.

Lawson, 539 F.3d 629, 634 (7th Cir. 2008). If this burden is met, the adverse party




                                           7
  Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 8 of 62 PageID #:5489




must then “set forth specific facts showing that there is a genuine issue for trial.”

Anderson, 477 U.S. at 256. A genuine issue of material fact exists if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating summary judgment

motions, courts must view the facts and draw reasonable inferences in the light most

favorable to the non-moving party. Scott v. Harris, 550 U.S. 372, 378 (2007). The court

may not weigh conflicting evidence or make credibility determinations, Omnicare,

Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th Cir. 2011), and must consider

only evidence that can “be presented in a form that would be admissible in evidence.”

FED. R. CIV. P. 56(c)(2).

                                      Analysis

       ERISA was enacted “to protect employee pension plans from underfunding.”

Loc. 705 Int’l Bhd. of Teamsters Pension Fund v. Gradei’s Express Co., 2020 WL

1530737, at *3 (N.D. Ill. Mar. 31, 2020) (citing Cent. States. Se. & Sw. Areas Pension

Fund v. Midwest Motor Exp., Inc., 181 F.3d 799, 803 (7th Cir. 1999)). As amended by

the Multiemployer Pension Plan Amendments Act of 1980 (MPPAA), 29 U.S.C. § 1381

et seq., ERISA “requires an employer to make contributions to a multiemployer

pension plan ‘in accordance with the terms and conditions of such a plan.’” Bd. of Trs.

v. 6516 Ogden Ave, LLC, 170 F. Supp. 3d 1179, 1182 (N.D. Ill. 2016) (quoting 29

U.S.C. § 1145). ERISA defines a multi-employer pension plan as a plan “(i) to which

more than one employer is required to contribute, [and] (ii) which is maintained




                                          8
  Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 9 of 62 PageID #:5490




pursuant to one or more collective bargaining agreements between one or more

employee organizations and more than one employer . . . .” 29 U.S.C.A. § 1002(37)(A).

                              I.     Motion to Strike

      When “a party moves for summary judgment in the Northern District of

Illinois, it must submit a memorandum of law, a short statement of undisputed

material facts [(L.R. 56.1 Statement)], and copies of documents (and other materials)

that demonstrate the existence of those facts.” ABC Acquisition Co., LLC v. AIP Prod.

Corp., 2020 WL 4607247, at *7 (N.D. Ill. Aug. 11, 2020) (citing N.D. Ill. Local R.

56.1(a)). The L.R. 56.1 statement must cite to specific pages or paragraphs of the

documents and materials in the record. Id. (citing Ammons v. Aramark Unif. Servs.,

Inc., 368 F.3d 809, 818 (7th Cir. 2004)). Under Local Rule 56.1(b)(3), the nonmovant

must counter with a response to the separate statement of facts, and either admit

each fact, or, “in the case of any disagreement, specific references to the affidavits,

parts of the record, and other supporting materials relied upon.” N.D. Ill. Local R.

56.1(b)(3)(B). The nonmoving party may also present a separate statement of

additional facts “consisting of short numbered paragraphs, of any additional facts

that require the denial of summary judgment, including references to the affidavits,

parts of the record, and other supporting materials relied upon.” N.D. Ill. Local R.

56.1(b)(3)(C). “All material facts set forth in the statement required of the moving

party will be deemed to be admitted unless controverted by the statement of the

opposing party.” Id.; see also Daniels v. Janca, 2019 WL 2772525, at *1–2 (N.D. Ill.

July 2, 2019). Similarly, “[i]f additional material facts are submitted by the opposing




                                          9
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 10 of 62 PageID #:5491




party . . ., the moving party may submit a concise reply in the form prescribed in that

section for a response.” N.D. Ill. Local R 56.1(a). If the movant fails to respond

properly to the opposing party’s statement of additional facts, those facts will be

deemed admitted. Id. District courts have discretion to enforce strict compliance with

Local Rule 56.1’s requirements. Curtis v. Costco Wholesale Corp., 807 F.3d 215, 219

(7th Cir. 2015); see also Hanover Ins. Co. v. House Call Physicians of Ill., 2016 WL

1588507, at *2 (N.D. Ill. Apr. 19, 2016) (collecting cases).

      Defendants move to strike portions of Plaintiffs’ Response to Defendants’

Statement of Facts (R. 116) and of Plaintiffs’ Response to Defendants’ Statement of

Additional Facts (R. 117), contending that Plaintiffs improperly engage in argument

in violation of Local Rule 56.1. R. 122, Defs.’ Reply at 2. Defendants are correct that

“[l]egal arguments do not go in the separate statements of fact.” ABC Acquisition,

2020 WL 4607247, at *7 (citing Judson Atkinson Candies, Inc. v. Latini-Hohberger

Dhimantec, 529 F.3d 371, 382 n.2 (7th Cir. 2008) (“[i]t is inappropriate to make legal

arguments in a Rule 56.1 statement of facts”); Rivera v. Guevara, 319 F. Supp. 3d

1004, 1017–18 (N.D. Ill. 2018)). True, some of Plaintiffs’ Local Rule 56.1 statements

and responses include legal arguments, as well as arguments about what inferences

should be drawn from facts. But so too do some of Defendants’ Local Rule 56.1

statements and responses. The Court will not consider the portions of the parties’

Local Rule 56.1 submissions that make legal arguments and assert legal conclusions.

See Rivera, 319 F. Supp. 3d at 1018 (collecting cases disregarding or affirming the

decision to disregard argumentative statements of fact). But the Court declines to




                                           10
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 11 of 62 PageID #:5492




strike the noncompliant paragraphs, “as doing so would in some cases throw out a

properly supported assertion along with a legal argument or conclusion.” Id. Rather,

the Court will consider the properly supported factual assertion but disregards the

portion of any factual statement that contains legal arguments or conclusions. See id.

(citing Minn. Life Ins. Co. v. Kagan, 847 F. Supp. 2d 1088, 1093 (N.D. Ill. 2012)

(denying motion to strike portions of Local Rule 56.1 statements containing legal

conclusions but disregarding conclusions); Phillips v. Quality Terminal Servs., LLC,

855 F. Supp. 2d 764, 771–72 (N.D. Ill. 2012) (same)). Where any such facts are

material to the Court’s analysis, the Court notes them within this Opinion.

      Additionally, Defendants ask the Court to strike several of Plaintiffs’

Statements of Additional Facts submitted in support of Plaintiffs’ Response to

Defendants’ Summary Judgment Motion, arguing that they support Plaintiffs’ own

Summary Judgment Motion rather than their Response to Defendants’ Motion. Defs.’

Reply at 3–4. The Court agrees. Courts should not “deny a party a chance to respond

to new arguments or facts raised for the first time in a reply brief in support of a

motion for summary judgment.” Physicians Healthsource, Inc. v. A-S Medication

Sols., LLC, 950 F.3d 959, 968 (7th Cir. 2020). Although Local Rule 56.1(b)(3)(C)

allows the nonmovant to submit a statement of additional facts in opposition to a

summary judgment motion, Local Rule 56.1 does not allow the movant to submit

additional facts as part of their reply in support of their own motion. Doing so would

deny the nonmovant the opportunity to respond to those additional facts. Although

parsing which statements support a party’s own motion versus its response can be




                                         11
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 12 of 62 PageID #:5493




complicated when the parties cross-move for summary judgment, in this instance, it

is clear that some of Plaintiffs’ statements of additional facts are included and relied

upon in support of their own motion, rather than in their response to Defendants’

motion. See R. 118, Pls.’ Resp. at 11, 15, 17–18, 20–21, 23 (citing R. 116 (Sealed),

PSOAF ¶¶ 9–13, 18–20). The Court disregards any new material included in

Plaintiffs’ Statement of Additional Fact that supports Plaintiffs’ Reply. See ABC

Acquisition, 2020 WL 4607247, at *7 (citing Narducci v. Moore, 572 F.3d 313, 324

(7th Cir. 2009); Physicians Healthsource, 950 F.3d at 968 (7th Cir. 2020)).

      Finally, Plaintiffs also take issue with Defendants’ Local Rule 56.1

submissions. Specifically, Plaintiffs argue that the Court should deem admitted a

number of Plaintiffs’ Rule 56.1 Statements because Defendants “merely deny the

statement of fact (or sometimes just a portion of it) without any supporting authority.”

Pls.’ Resp. at 10. As discussed above, the Local Rules require the nonmovant to cite

to record evidence when disputing any statement of fact. N.D. Ill. Local R.

56.1(b)(3)(B). As discussed above, courts in this District routinely deem facts

admitted where the nonmovant fails to cite to admissible record evidence in support

of the denial. See Curtis, 807 F.3d at 218–19 (affirming district court’s discretion in

deeming facts admitted where opposing party “failed to admit or deny facts and

provided only boilerplate objections, such as ‘relevance’ . . . [and m]ost

importantly, . . . failed to provide citation to any admissible evidence in support of his

denials” in violation of Local Rule 56.1(b)(3)(B)); see also Daniels, 2019 WL 2772525,

at *1–2 (N.D. Ill. July 2, 2019) (collecting Seventh Circuit cases affirming district




                                           12
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 13 of 62 PageID #:5494




courts’ discretion to deem statements admitted when nonmovant fails to comply with

Local Rule 56.1(b)(3)(B)). Plaintiffs contend that the Court should deem admitted

statements where Defendants cite not to record evidence, but rather to Defendants’

Statement of Additional Facts (R. 107) or to its Statement of Facts in Support of

Summary Judgment (R. 105) rather than to the record evidence. Pls.’ Resp. at 10 n.5.

The Court agrees with Plaintiffs. “Local Rule 56.1 requires citations to the record

evidence rather than cross reference to a reference to a citation; using a cross

reference saves counsel time but offloads on the court the burden of identifying what

is factually disputed and whether the dispute is material.” Rivera, 319 F. Supp. 3d at

1019 (citing Schlessinger v. Chicago Hous. Auth., 130 F. Supp. 3d 1226, 1228 (N.D.

Ill. 2015)). Therefore, to the extent either party disputes a statement of fact but fails

to cite to record evidence (including where they include only a cross-reference to

another Local Rule 56.1 filing), the Court disregards the denials and deems those

statements admitted. Where any such facts are material to the Court’s analysis, the

Court notes them within this Opinion.

                     II.    Plaintiffs’ Motion: Brothers CBA

      Plaintiffs argue that the Court should grant partial summary judgment in

favor of Plaintiffs, finding that Brothers is bound by the CBA between it and the

Union (Brothers CBA) because Brothers is a signatory to the Brothers CBA. R. 86,

Pls.’ Br. at 9 (citing R. 93, PSOF ¶ 71). Defendants counter that the Brothers CBA

terminated on May 31, 1998, and therefore the Court must deny Plaintiffs’ summary

judgment motion. R. 110, Defs.’ Resp. at 2 (citing R. 105, DSOF ¶¶ 9, 12–16).




                                           13
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 14 of 62 PageID #:5495




Alternatively, Defendants argue that the doctrine of equitable estoppel warrants

summary judgment in their favor as to Brothers. R. 101, Defs.’ Mot. Summ. J. at 2.

                          A.     Termination of the CBA

      It is undisputed that Brothers signed a CBA with the Union on August 25,

1994 (Brothers CBA). R. 103, Defs.’ Resp. PSOF ¶ 71. However, the parties disagree

as to whether the record evidence demonstrates that the CBA terminated in 1998 or

in 2017. See Defs.’ Resp. at 2; Pls.’ Resp. at 2–3. The Court agrees with Plaintiffs that

Defendants are barred from pursuing a 1998 termination defense because

Defendants have failed to establish “incontestable evidence” in support of

termination.

      Termination of a contract is not presumed, so Defendants bear the burden of

establishing that the CBA was terminated. Cent. States, Se. & Sw. Areas Pension

Fund v. Sara Lee Bakery Grp., Inc., 2010 WL 6614902, at *5 (N.D. Ill. July 12,

2010), report and recommendation adopted sub nom. Cent. States v. Sara Lee Bakery

Grp., Inc., 2011 WL 862040 (N.D. Ill. Mar. 10, 2011). What’s more, as Plaintiffs

correctly point out, Section 515 of ERISA limits an employer’s contract defenses, and

multiple courts in this District “have held that a contract termination defense is only

available if the termination is incontestable, and when the evidence of termination is

not definitive, § 515 of ERISA bars consideration of the termination defense.” Id.;

Cent. States, Se. & Sw. Areas Pension Fund v. Kabbes Trucking Co., 2004 WL

2644515, at *18 (N.D. Ill. Nov. 18, 2004); Chicago Dist. Council of Carpenters Pension

Fund v. Royal Components, Inc., 1995 WL 470270, at *2 (N.D. Ill. Aug. 4, 1995); see




                                           14
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 15 of 62 PageID #:5496




also Carpenters Health & Welfare Trust v. Bla–Delco Const. Inc., 8 F.3d 1365, 1369

(9th Cir. 1993); Residential Reroofers Loc. 30-B Health & Welfare Fund of

Philadelphia & Vicinity v. A & B Metal & Roofing, Inc., 976 F. Supp. 341, 348 (E.D.

Pa. 1997).

      Moreover, Plaintiffs are also correct that pension trusts typically are not

themselves parties to collective bargaining agreements but are rather third-party

beneficiaries to such agreements. Royal Components, 1995 WL 470270, at *1 (citing

Cent. States, Se. & Sw. Areas Pension Fund v. Gerber Truck Serv., Inc., 870 F.2d 1148

(7th Cir. 1989)). Usually, when there is a flaw in contract formation, a third-party

beneficiary gets nothing, just like the parties. Gerber Truck, 870 F.2d at 1151. But

“unlike most third-party beneficiaries, pension trusts do not take contracts as they

find them.” Royal Components, 1995 WL 470270, at *1 (citing Gerber Truck, 870 F.2d

at 1151) (emphasis in original). Rather, in a trust fund action, “if the employer simply

points to a defect in the formation of the contribution agreement—such as fraud in

the inducement, illegality, oral promises to disregard the text, or effective

termination—the employer is still bound by its promise to the pension trusts.” Id.

(emphasis in original); see also Gerber Truck, 870 F.2d at 1149) (a pension fund is

entitled to “enforce the writing without regard to the understandings or defenses

applicable to the original parties”). Contract defenses are restricted in trust fund

collection actions because “millions of workers depend upon the employee benefit

trust funds for their retirement security.” Royal Components, 1995 WL 470270, at *1

(internal citations omitted). Allowing employers to avoid payments to pension plans




                                          15
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 16 of 62 PageID #:5497




based on defects in the contract would “saddle the plans with unfunded obligations.”

Gerber Truck, 870 F.2d at 1153.

      Here, Defendants argue that the CBA with Brothers terminated as of May 31,

1998. As noted above, Defendants can only pursue this defense if the termination is

incontestable based on the contract. The Agreement, signed by Brothers and the

Union on August 25, 1994, states:

      EMPLOYER and the UNION hereby agree to be bound by the Area
      Agreements negotiated between the Chicago and Northeast Illinois District
      Council of Carpenters and the various Employer Associations for the period
      beginning with the expiration date of the several Agreements referred to in
      numbered paragraph 3 thereof and ending on the expiration dates of any
      successor Agreements thereto from year to year thereafter unless the
      Employer gives written notice to the UNION of a desire to amend or terminate
      any such Agreements at least three calendar months prior to the expiration of
      such Agreement or Agreements.

R. 93 at 291 (Brothers CBA ¶ 4). Language like in paragraph 4 of the Brothers CBA

(Termination Clause) “indicates that the contract will continue in effect from year to

year after a specified earliest possible expiration date absent a written notice of

termination [and] is known as an ‘Evergreen Clause.’” Kabbes Trucking, 2004 WL

2644515, at *2; see also R. 116 (Sealed), Pls.’ Resp. DSOF ¶ 13 (citing Conklin Dep.

at 42:3–19 (“A company signs a contract with the union saying they’re going to be

signatory, and they’ll remain a signatory until they give notice, and it has to be within

a certain timeframe. And then they’re saying they’re going to be – they’re going to

agree to the area bargaining agreement until they do that. So area bargaining

agreements can term and be renegotiated, but they’re still going to be signatory under

the next one until they decide to actually become non-signatory.”)).




                                           16
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 17 of 62 PageID #:5498




       Brothers did not send written notice to the Union terminating the Brothers

CBA, as required by the Termination Clause, until May 1, 2017. R. 93 at 499

(Brothers Termination Letter) (disputing that any CBA between Brothers and the

Union was in effect and indicating that, to the extent Brothers continued to be a party

to such agreement, it wished to terminate the CBA). But Defendants contend that

documents provided to Brothers in 1999 from Plaintiffs’ prior attorneys and auditor

“at least raise the inference that the [Brothers CBA] was terminated” as of May 31,

1998. R. 103, Defs.’ Resp. PSOF ¶ 71; Defs.’ Resp. at 2 (citing R. 105, DSOF ¶¶ 9, 12–

16).

       Again, it is Defendants’ burden to establish “incontestable evidence” in support

of termination. Sara Lee Bakery Group, 2010 WL 6614902, at *5. Defendants’

admission that their documentary evidence “raise[s] the inference” of termination in

1998 clearly does not constitute “incontestable evidence.” R. 103, Defs.’ Resp. PSOF

¶ 71. The Court accordingly finds that Defendants have not met their burden and

could end the termination defense analysis here. However, for the sake of

completeness, the Court more closely examines the evidence of termination on which

Brothers’ termination defense rests.

       Defendants contend that two documents support termination of the Brothers

CBA in 1998: (1) a September 22, 1999 report from Plaintiffs’ auditor stating that,

“[s]ince [Brothers’] agreement with the Trust Fund terminated as of May 31, 1998,

[the auditor’s] review ended as of that date.” R. 105, DSOF ¶ 12 (citing R. 106-3

(Sealed) at 23 (Audit Report)); and (2) the recitals to the settlement agreement




                                          17
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 18 of 62 PageID #:5499




drafted by Plaintiffs’ prior counsel and signed by Robb and Plaintiffs, stating that

Brothers “was signatory to a Collective Bargaining Agreement . . . with the Chicago

and Northeast Illinois District Council of Carpenters [ ], which terminated on May

31, 1998.” R. 105, DSOF ¶ 16 (citing R. 112-3 at 18 (Termination Recital)).

      True, the language in both the Audit Report and Termination Recital is clear

on its face. But neither document satisfies the clear prerequisite for termination set

forth in the Brothers’ CBA Termination Clause: Brothers must give written notice to

the Union of its desire to terminate the CBA. R. 93 at 497. The Audit Report clearly

does not constitute notice from Brothers, but rather the auditor’s understanding of

the status of the Brother CBA. The Seventh Circuit has held that a misunderstanding

of a labor agreement’s termination date by a pension trust is irrelevant when the

contract language is clear, so a potential misunderstanding by the pension trust’s

auditor matters even less. Kabbes Trucking, 2004 WL 2644515, at *19 (citing Illinois

Conference of Teamsters Welfare Fund v. Mrowicki, 44 F.3d 451, 459–60 (7th Cir.

1994)). And Brothers provides no documents that form the basis for the auditor’s

understanding.

      Because Robb, acting as the employer, signed the Settlement Agreement, it

arguably could be considered “written notice from the employer.” However, the

Settlement Agreement also does not save Defendants’ termination argument. As

Plaintiffs point out, recitals typically “will not, of themselves, be considered binding

obligations on the parties or an effective part of their agreement unless referred to in

the operative portion of their agreement.” Pls.’ Resp. at 3–4 (citing First Bank & Tr.




                                          18
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 19 of 62 PageID #:5500




Co. of Illinois v. Vill. of Orland Hills, 787 N.E.2d 300, 308 (Ill. App. Ct. 2003)). 4 The

Termination Recital is not incorporated into the substance of the Settlement

Agreement. But even if the Termination Recital could be considered binding, the

Settlement Agreement is between Brothers and the Plaintiff Funds, not the Union.

And although it may be reasonable to infer that the Settlement Agreement was

provided to the Union, Defendants do not present any evidence that Brothers sent

the Settlement Agreement to the Union.

       In short, neither the Audit Report nor the Termination Recital clearly satisfy

the intent to terminate notice required by the Termination Clause of the Brothers

CBA. And really, Defendants’ arguments regarding termination are the sort that

should be litigated between Brothers and the Union, rather than Brothers and

Plaintiffs. See, e.g., Royal Components, 1995 WL 470270, at *1. At bottom, a 1998

termination has not been clearly established, so Section 515 of ERISA bars

Defendants’ termination defense. The indisputable evidence establishes instead that

Brothers terminated the Agreement on May 1, 2017, and that the termination became

effective on May 31, 2019. 5



4Defendants  argue that ERISA preempts state law rules of interpretation and applies federal
common law, which interprets agreements in an ordinary and popular sense as would a
person of average intelligence. Defs.’ Reply at 7 n.3 (citing Phillips v. Lincoln Nat. Life Ins.
Co., 978 F.2d 302, 307–08 (7th Cir. 1992)). But importantly, Phillips holds only that the Court
must apply federal common law rules of contract interpretation when resolving ambiguities
in “ERISA plans and insurance policies.” Id. at 307. The Settlement Agreement between
Plaintiffs and Defendants is neither.

5Although  Brothers sent notice of termination to the Union on May 1, 2017, pursuant to the
Termination Clause, once the employer sends notice, the CBA will terminate concurrently
with the expiration of the accompanying Area Agreement. The relevant Area Agreement was



                                              19
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 20 of 62 PageID #:5501




       Alternatively, Defendants argue that the CBA is still not effective, because it

lapsed between 1998 and the filing of Plaintiffs’ Complaint. R. 110, Defs.’ Resp. at

12–13. In support, Defendants cite Chicago Dist. Council of Carpenters Pension Fund

v. Hunter Alliance Corp., 1998 WL 155928, at *3 (N. D. Ill. 1998)). In Hunter, Hunter

Alliance Corporation (Hunter), the employer, executed an agreement in 1975 under

which it agreed to be bound by the then-in-effect CBA between the union and the

Mid-America Regional Bargaining Association (MARBA). Id. at *1. The agreement,

which contained an automatic renewal clause (also known as an “evergreen clause”),

also obligated Hunter to make contributions to certain funds. Id. at *2–3. Hunter

made a number of payments to the funds at first, but stopped doing so in 1976 when

it ceased operations. Id. at *1. Neither the union nor the funds took any action against

Hunter. Thirteen years later, the son of the original owner, a developer, decided to

“resurrect” Hunter, unaware of the 1975 CBA. Id. When the union filed an unfair

labor practice charge with the National Labor Relations Board (NLRB) against

Hunter in 1994—claiming that Hunter had repudiated the 1975 agreement and

unilaterally changed the terms and conditions of employment—the NLRB

determined that the CBA had lapsed. Id. at *2. The NLRB emphasized that such a

result was warranted due to the absence of bargaining unit employees and the lack

of communication between the parties during the 16-year period from 1976–1994. Id.

at *2–3. The district court likewise concluded that Hunter was not bound to the 1975

CBA. Id. at *4. The court explained that the funds were attempting to revive an


in place for the period June 1, 2014 through May 31, 2019. R. 103, Defs.’ Resp. PSOF ¶ 3; R.
93 at 497, 499.


                                            20
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 21 of 62 PageID #:5502




agreement that at some point, in the absence of employee and operations, ceased to

exist. Id. at *4.

       “Generally, however, the Seventh Circuit routinely upholds the validity of

automatic rollover clauses when the CBA includes clear termination clauses and the

essential termination procedures have not been properly followed.” Vulcan Constr.

Materials, LP v. Int’l Union No. 150, 2009 WL 5251889, *7 (N.D. Ill. Nov. 25, 2009).

See, e.g., Office & Prof’l Employees Int’l Union, Local 95 v. Wood County Tel. Co., 408

F.3d 314, 315 (7th Cir. 2005) (“Allowing an agreement to persist is the point of an

evergreen clause.”); Contempo Design, Inc. v. Chi. and Northeast Ill. Dist. Council of

Carpenters, 226 F.3d 535, 546 (7th Cir. 2000) (determining that a union and employer

were bound to a CBA that included an automatic renewal clause because terms of the

termination clause were not correctly followed, stating that “[t]he terms of a [CBA]

are to be enforced strictly when they are unambiguous.”); see also Cent. States, Se. &

Sw. Areas Pension Fund v. Sara Lee Bakery Grp., Inc., 660 F. Supp. 2d 900, 917 (N.D.

Ill. 2009) (“A contract containing an evergreen clause binds an employer to

subsequent CBAs until the contract is properly terminated.”).

       Hunter is distinguishable from these cases because in Hunter, the employer

ceased operations and did not have any employees for a significant amount of time.

Hunter Alliance Corp., 1998 WL 155928, at *3 (“[T]he cause of the lapse was rooted

in the long absence of bargaining unit employees.”). In the instant case, on the other

hand, the record does not demonstrate that Brothers ceased operations for any period

of time. Therefore, the automatic renewal clause of the Brothers CBA must be




                                          21
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 22 of 62 PageID #:5503




“strictly construed,” and thus, according to its terms, binding on Brothers until

Brothers terminates the Brothers CBA. Contempo Design, 226 F.3d at 546.

Accordingly, the Court finds that the Brothers CBA has not lapsed.

      All in all, the Court finds (rejecting Defendants’ 1998 termination defense) that

the Brothers CBA did not terminate until 2019 and has not lapsed. Accordingly, the

Court further finds that Brothers is bound by the Brothers CBA.

           III.   Plaintiffs’ Motion: Single Employer and Alter Ego

      The parties agree that Constructors agreed to be bound by the Union’s Area

Agreement in 2001 and was a party to that Agreement (Constructors CBA) until May

31, 2019. R. 103, Defs.’ Resp. PSOF ¶¶ 3, 73; R. 116 (Sealed), Pls.’ Resp. DSOF ¶ 4.

Plaintiffs argue that Industries and Brothers are also bound to the Constructors CBA

under the single-employer and/or alter-ego doctrines. Pls.’ Br. at 9, 15.

                            A.     Waiver as to Industries

      Plaintiffs contend that Defendants have waived any argument that Industries

is bound by the Constructors CBA under the single-employer or alter-ego theories by

failing to address Industries in their Response. Pls.’ Resp. at 2. The Court agrees.

Defendants’ Response not only fails to argue why Industries is not bound to the

Constructors CBA, but also specifies throughout that “[t]he dispute is whether th[e

Constructors] CBA applied to Brothers.” Defs.’ Resp. at 1; see also id. at 4 (arguing

that Brothers’ lacked the intent to evade necessary for alter-ego theory); id. at 5–7

(appropriate timeframe for single-employer analysis is the period during which

Brothers allegedly violated the Constructors CBA); id. at 7–12 (analyzing the single-




                                          22
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 23 of 62 PageID #:5504




employer doctrine factors as they apply to Brothers). Because Defendants fail to

respond to Plaintiffs’ contention that Industries is bound to the Constructors CBA

under the single-employer doctrine, Defendants have waived any such argument. 6

See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (“Failure to respond

to an argument . . . results in waiver.”). What’s more, Defendants do not dispute the

facts relied upon by Plaintiffs to establish that Industries is bound to the

Constructors CBA under the single-employer doctrine. See generally Pls.’ Br.; R. 103,

Defs.’ Resp. PSOF ¶¶ 16, 18, 24–25, 27–32, 34–41, 43–44, 48–49, 54–58, 63–67, 69,

73; see also R. 107, Defs.’ SOAF ¶¶ 25, 27, 28. Nor have Defendants presented facts

in their Additional Statement of Facts that create a genuine dispute that a single-

employer relationship existed between Industries and Constructors. See generally R.

107, DSOAF. Therefore, the Court grants summary judgment to Plaintiffs as to




6Only  in their Reply in Support of Defendants’ Motion for Summary Judgment do Defendants
dispute whether Industries is bound to the Constructors’ CBA via the single-employer
doctrine. See Defs.’ Reply at 2–3 n.2. But without leave of Court, Defendants cannot include
argument that in fact constitutes a sur-response opposing Plaintiffs’ Summary Judgment
Motion in what is limited to a Reply in support of Defendants’ Summary Judgment Motion.
See, e.g., Physicians Healthsource, 950 F.3d at 968. In fact, in the same Section, Defendants
argue that Plaintiffs’ Statements of Additional Fact which support Plaintiffs’ own summary
judgment motion rather than oppose Defendants’ motion must be disregarded. Defs.’ Reply
at 2–4. As discussed above, the Court agrees with Defendants on that point. See supra Section
I. The same principle limits Defendants’ arguments here to those in support of their motion
rather than in response to Plaintiffs’ arguments. No matter, as Plaintiffs have met their
burden of establishing that a single-employer relationship exists between Constructors and
Industries. The facts supporting each single-employer factor are the same or similar to those
that apply to Brothers and Constructors and are analyzed below. See infra Section III.B.3.



                                             23
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 24 of 62 PageID #:5505




Industries, finding that the undisputed facts establish that Industries is subject to

the Constructors CBA under the single-employer doctrine beginning in 2011.

                           B.     Single Employer Analysis

      Setting Industries aside, the Court now addresses whether Brothers is bound

to the Constructors CBA under the single-employer and/or alter-ego doctrines. The

Court begins with the single-employer analysis.

                                1. Relevant Time Period

      At the outset, the Court must determine whether it can consider facts outside

of the limited time period during which Plaintiffs conducted an audit of Constructors,

July 1, 2014 through December 31, 2017 7 (the Audit Period) when evaluating the

single-employer relationship between Brothers and Constructors. Defendants

contend that the Court is limited to facts underlying the relationship only during the

Audit Period, which is the period Plaintiffs claim that Defendants violated the Area

Agreements (for purposes of the single-employer analysis, via the Constructors CBA).

Defs.’ Resp. at 2, 5–7; see also Am. Compl. ¶ 1 (defining the Audit Period as July 1,

2014 through June 30, 2016). Plaintiffs, on the other hand, argue that they did not

limit their claims regarding the single-employer relationship to the Audit Period, so




7Defendants  contend that although the audit occurred between July 1, 2014 and December
31, 2017, because Constructors began winding down its business as of July 3, 2017, the
relevant period for the Court to evaluate (in determining whether Brothers is bound to the
Constructors CBA via the single-employer doctrine) is July 1, 2014 through July 3, 2017.
Defs.’ Resp. at 6–7. The Court separately analyzes this argument below. See infra Section
III.B.2.


                                           24
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 25 of 62 PageID #:5506




the Court should consider facts establishing the single-employer relationship as early

as 2001, when Constructors signed the Constructors CBA. Pls.’ Resp. at 10–12.

       Plaintiffs claim that Defendants violated the Area Agreement by failing to

comply with their obligations to contribute to the Trust Funds during the Audit

Period by failing to pay amounts owed based upon the hours worked by employees

and/or subcontractors performing work within the jurisdiction of the Union. See Am.

Compl. ¶¶ 1, 36–37, 44–45, 52–53, 60–61 (defining the Audit Period as July 1, 2014

through June 30, 2016 8 and incorporating that time period into each Count claiming

that Defendants breached the Area Agreement by failing to produce records to the

auditors allowing them to determine whether Defendants complied with their

contribution obligations to each plaintiff). But they dispute Defendants’ contention

that simply because their claims against Defendants are relegated to that time period

means that the Court cannot consider facts preceding it to determine whether

Defendants constitute a single employer. Pls.’ Resp. at 10.

       Both parties miss the mark and advance positions that are too extreme as to

what the Court may or may not consider. The Court agrees with Defendants that the

most important facts supporting a single-employer determination are those in

existence at the time of the alleged violation. But as Plaintiffs argue—and Defendants




8Although  the Amended Complaint alleges that the Audit Period ended as of June 2016, the
undisputed evidence submitted by the parties establishes that the Audit Period ended on
December 31, 2017, and the parties accept that date in their briefs. See Pls.’ Br. at 9; Defs.’
Resp. at 6; R. 103, Defs.’ Resp. PSOF ¶ 9; R. 113-1 at 6, Decl. of R. Carlson ¶ 18. As such, the
Court considers the Audit Period to have ended on December 30, 2017. (As discussed herein,
the parties dispute whether the Court should consider the period between July 3, 2017 and
December 30, 2017 when determining whether a single-employer relationship existed.)


                                              25
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 26 of 62 PageID #:5507




in fact concede—facts predating the period of alleged violations are relevant “to the

extent that [they] cast light on the[ entities’] subsequent relationship” during the

relevant period. Pls.’ Resp. at 11; Defs.’ Resp. at 5–6 (both citing Cimato Bros., Inc. &

Cimato Bros. Constr., Inc. & Int’l Union of Operating Engineers, Loc. Union No. 17,

352 NLRB 797, 799 (2008)). Cimato Bros. offers an example of this principle.

       In Cimato Bros., the National Labor Relations Board (NLRB) overturned the

administrative law judge’s finding that two companies were a simple employer, and

in so doing, stated that “[t]he test for single-employer status therefore applies only to

the relationship between the [entities] on and after [the date of the alleged violation

of the CBA in effect]. . . .” 352 NLRB at 799 (citing Richmond Convalescent Hospital,

Inc., 313 NLRB 1247, 1249–50 (1994)). Plaintiffs argue that Cimato Bros. is

distinguishable because in that case, the plaintiffs themselves “limited their claims

to assert that the parties were a single employer only during a specific time period.”

Pls.’ Resp. at 10–11. 9 But just like Plaintiffs here, the plaintiffs in Cimato Bros.

alleged a violation of the CBA during a specific period but did not allege that the

defendant entities were a single employer only during that limited period. Cimato

Bros., 352 NLRB at 801. In fact, the administrate law judge based his finding of a

single-employer relationship in large part on facts that pre-dated the period of the

alleged CBA violation. Id. at 802. Although the NLRB ultimately found that evidence

insufficient to support a single-employer relationship between the entities, as


9Plaintiffsattempt to distinguish the cases cited by Defendants in support of limiting the
evidence to be considered, but do not cite to any in support of their position that the Court
should consider the entire course of parties’ relationship, to the extent it is not relevant to
the status of the relationship during the Audit Period.


                                              26
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 27 of 62 PageID #:5508




discussed above, it held that “evidence of their prior relationship would be relevant

only to the extent it cast light on their subsequent relationship.” Id. at 799.

      Another case cited by Defendants, Chicago Reg’l Council of Carpenters Pension

Fund v. United Carpet, Inc., 2020 WL 3077541, at *3 (N.D. Ill. June 10, 2020),

supports this same principle. In United Carpet, the court looked to tax returns

evidencing common ownership between two entities during the “relevant years”

during which the alleged CBA violation occurred, but still looked to evidence

presented about the parties relationship prior to the years in question—in the form

of testimony from defendants and their accountant, as well as earlier tax returns—to

the extent that evidence was relevant to the relationship between the parties during

the period of the alleged violation. Id.

      For purposes of this Opinion, then, the relevant period of the relationship

between Brother and Constructors is the Audit Period, and evidence regarding their

relationship during that timeframe will more directly support a finding for or against

a single-employer relationship that forms the basis of Plaintiffs’ claims against

Brothers. But the Court will also consider evidence presented by the parties that pre-

dates (but is still relevant to) the relationship during the Audit Period. Therefore, to

the extent Defendants dispute statements of fact submitted by Plaintiffs only on the

basis that the facts were outside of the relevant time period and those facts are

supported by admissible and docketed evidence, the Court deems such statements




                                           27
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 28 of 62 PageID #:5509




admitted. 10 See Curtis, 807 F.3d at 219 (affirming district court’s discretion in

deeming facts admitted where opposing party “failed to admit or deny facts and

provided only boilerplate objections, such as ‘relevance’ . . . [and m]ost

importantly, . . . failed to provide citation to any admissible evidence in support of his

denials” in violation of Local Rule 56.1(b)(3)(B)).

                                    2. Winding Down

        Next, although the parties agree that the Audit Period is July 1, 2014 through

December 31, 2017 (see Pls.’ Br. at 9; Defs.’ Resp. at 6; R. 103, Defs.’ Resp. PSOF ¶ 9;

R. 113-1 at 6, Decl. of R. Carlson ¶ 18), Defendants contend that the relevant time

period to consider the single-employer relationship ended on July 3, 2017 because

Constructors began “winding down” its business as of that date (Defs.’ Resp. at 6–7

(citing R. 107, DSOAF ¶ 9)). The parties disagree about the meaning of the term

“winding down,” but the Court need not define it here. The parties do not dispute that

on July 3, 2017, Constructors received a substantial completion notice from the

government for the Fort McCoy Project, its only ongoing project. R. 117, Pls.’ Resp.

DSOAF ¶ 9. Nor is it disputed that after July 3, 2017, Constructors completed just a

few unfinished items and about 14 hours of warranty work on the Fort McCoy Project.

Id. Still, Constructors continued to exist as an entity into at least 2018, as did

Brothers. Id. ¶¶ 2, 27 (Constructors and Brothers were incorporated and paid annual

premiums through 2018). The parties agree that Brothers and Constructors were


10The following statements of fact are deemed admitted, as Plaintiffs properly support them
with admissible evidence as required by Local Rule 56.1(a)(3), and Defendants dispute them
based only on the contention that “only the circumstances as existed during the Audit Period
are relevant.” R. 93, PSOF; R. 103, Defs.’ Resp. PSOF ¶¶ 32, 44–45, 47, 77–78, 80.


                                            28
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 29 of 62 PageID #:5510




respectively incorporated and operated continuously from 1994 and 2000 through

2018. Id.; R. 103, Defs.’ Resp. PSOF ¶¶ 15, 20.

      The Court agrees with Plaintiffs that these facts do not support a finding that

Constructors was “winding down” such that the Court cannot consider whether the

single-employer doctrine applied to Brothers and Constructors between July 3, 2017

and December 31, 2017. See Pls.’ Resp. at 13–14. As Plaintiffs correctly point out, the

cases on which Defendants rely support the proposition that the interrelated

operations factor of the single-employer analysis is frustrated when one entity ends—

or is in the process of imminently ending—its operations just as the other entity

begins operations. See Laborers’ Pension Fund v. Innovation Landscape, Inc., 2019

WL 6699190, at *11 (N.D. Ill. Dec. 9, 2019) (single-employer analysis “focuses on

companies that co-exist,” and was less applicable where one company effectively

stopped operating while the other company was just starting operations); Dore &

Assocs. Contracting, Inc. v. Int’l Union of Operating Engineers, Loc. Union No. 150,

2017 WL 3581159, at *10 (N.D. Ill. Aug. 18, 2017) (“[W]hile [entities] technically

existed as corporate forms simultaneously, . . . the fact that [they] never operated

simultaneously means they are not a ‘single integrated enterprise’ as required by the

single employer test.”); Cent. States, Se. & Sw. Areas Pension Fund v. John Clark

Trucking & Rigging Co., 2009 WL 780455, at *5 (N.D. Ill. Mar. 19, 2009) (companies

could not be part of an interrelated entity two-to-three years after they had ended

operations). Here, as noted above, the parties do not dispute that Brothers and

Constructors operated simultaneously between 2001 and December 31, 2017.




                                          29
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 30 of 62 PageID #:5511




Therefore, the Court will consider any evidence relating to the single-employer

analysis through December 31, 2017, the end of the Audit Period.

                         3. Operation as a Single Employer

      Now that the Court has determined what facts it can consider to conduct the

single-employer analysis, it turns to the analysis itself. If the single-employer

doctrine applies, both companies are “equally liable under a collective bargaining

agreement entered on behalf of only one of them.” Board of Trustees of the Pipe Fitters

Retirement Fund, Local 597 v. American Weathermakers, Inc., 150 F. Supp. 3d 897,

905 (N.D. Ill. 2015) (citing Moriarty v. Svec, 164 F.3d 323, 332 (7th Cir. 1998)).

      To determine whether multiple employers should be deemed a single employer

for purposes of contributions under a CBA, the Court must examine four factors: “(1)

interrelation of operations, (2) common management, (3) centralized control of labor

relations, and (4) common ownership.” Lippert Tile Co. v. Int’l Union of Bricklayers

& Allied Craftsmen, 724 F.3d 939, 946 (7th Cir. 2013). No single factor controls;

instead, the Court must consider the “totality of the circumstances.” Id. at 946–47.

“[A] single employer finding does not require every factor to be met.” Chicago Reg’l

Council of Carpenters Pension Fund v. TMG Corp., 206 F. Supp. 3d 1351, 1360 (N.D.

Ill. 2016) (internal citations omitted). “Ultimately, single employer status . . . is

characterized by the absence of an arm’s length relationship found among

unintegrated companies.” United Carpet, 2020 WL 3077541, at *3 (quoting Cremation

Society of Ill., Inc. v. Int’l Bhd. of Teamsters Local 727, 869 F.3d 610, 616 (7th Cir.

2017)).




                                          30
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 31 of 62 PageID #:5512




                           i.     Interrelated Operations

      In examining the first factor, interrelatedness of companies’ operations (i.e.,

“day-to-day operational matters”) are most relevant. TMG Corp., 206 F. Supp. 3d at

1357 (quoting Lippert Tile, 724 F.3d at 947). Among other factors, courts consider

“whether purportedly separate businesses shared the maintenance of their business

records, processed payroll jointly, processed their billing and bank accounts together,

and shared space.” Id. There is significant undisputed evidence in the record that

Brothers and Constructors have a high degree of interrelatedness between their

operations.

      The Seventh Circuit’s decision in Lippert Tile is instructive here, as the

Seventh Circuit concluded that the operations of three entities (Lippert Tile,

DeanAlan, and Lippert Group) were interrelated under similar circumstances.

Lippert Tile and DeanAlan performed the same type of work in the same region, but

they did so for different customers segments (the union and non-union markets). 724

F.3d at 942, 948. Lippert Tile and DeanAlan companies also had separate bank

accounts, corporate officers, employees, and insurance programs. Id. at 942. Still, the

Seventh Circuit concluded that the companies were a single employer because they

shared certain daily operations that were critical to the smooth functioning of their

work; specifically, they shared office space; and Lippert Group maintained business

records, processed payroll, handled billing, and managed the bank accounts for both

Lippert Tile and DeanAlan. Id. at 942, 947. Lippert Group also decided which

company should bid on which project and, if so, what to bid. Id. at 947.




                                          31
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 32 of 62 PageID #:5513




      Similarly here, Defendants share office space; Defendants’ payroll is all run

through Industries; Defendants shared clerical staff such as the receptionist and

controller; and Defendants’ shared outside accountant maintains Defendants’

accounts and prepares combined financial statements. R. 103, Defs.’ Resp. PSOF

¶¶ 25, 54, 66–67, 70. Other courts in this District have found similar facts to be “more

than enough to show that the operations of [two companies] were interrelated.” See

Auto. Mechanics’ Loc. No. 701 Union & Indus. Pension Fund v. Dynamic Garage, Inc.,

2018 WL 4699842, at *5 (N.D. Ill. Sept. 30, 2018). But here, the undisputed evidence

shows even more examples of interrelatedness: Defendants use a common employee

e-mail address, @carlson-construction.net (R. 103, Defs.’ Resp. PSOF ¶ 34); use the

same phone and fax number (id. ¶ 36); use shared computers, office phone system,

software, and cell phone plan (id. ¶ 55); allow employees to use the same company

credit card for expenses for both Brother and Constructors (id. ¶ 59); and share a

401(k) plan (id. ¶ 64). These factors are also persuasive evidence of interrelated

operations. See Bd. of Trustees of the Pipe Fitters Ret. Fund, Loc. 597 v. Am.

Weathermakers, 150 F. Supp. 3d at 906 (citing Central States, Southeast & Southwest

Areas Pension Fund v. George W. Burnett, Inc., 451 F. Supp. 2d 969, 976 (N.D. Ill.

2006); Moriarty, 994 F. Supp. at 969–70; Boudreau v. Gentile, 646 F. Supp. 2d 1016,

1021 (N.D. Ill. 2009) (all finding some of the same factors to be persuasive)). In

addition to sharing the same accountant, Defendants also share the same attorney,

registered agent, common insurance program, banks, and signatories on their




                                          32
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 33 of 62 PageID #:5514




accounts (R. 103, Defs.’ Resp. PSOF ¶¶ 37–40, 49, 56–58, 65), all of which also support

a finding of interrelated operations. See TMG Corp., 206 F. Supp. 3d at 1357.

      Moreover, Defendants are all funded from a $5 million joint line of credit that

they maintain at First Midwest Bank. R. 103, Defs.’ Resp. PSOF ¶¶ 56–58.

Defendants promoted themselves as one company: “Carlson Construction.”

Defendants used a single “Carlson Construction” website containing all of their

operations and completed projects, and used a common promoted their operations

and all of their completed projects under a common “Carlson Construction” LinkedIn

page. R. 103, Defs.’ Resp. PSOF ¶¶ 28–32, 34–35.

      Defendants, in response, dispute that Brothers and Constructors were engaged

in the same kind of work—they argue that Constructors was a highly specialized

military contractor while Brothers performed more general types of contracting

construction work. Defs.’ Resp. at 7. But the record evidence, including statements of

fact included in Defendants’ Statement of Additional Facts, establish that both

Brothers and Constructors were engaged in similar contracting work in the

construction industry during the Audit Period. See R. 107, DSOAF ¶ 1 (citing R. 113-

1 at 7–8, Decl. of Robb Carlson ¶ 21 (“Defendant Carlson Constructors Corporation

during 2014 and through July 2017 engaged in general contracting in the

construction industry. . . . Defendant Carlson Brothers during 2014 and to date

engages in general contracting in the construction industry.”). True, during almost

the entire Audit Period (beginning in September 2014 and through December 31,

2017), Constructors’ only project was the Ft. McCoy Project, a military project in




                                          33
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 34 of 62 PageID #:5515




Wisconsin. R. 117, Pls.’ Resp. DSOAF ¶ 9. And Brothers did not perform military

contracting work during the Audit Period. Id. ¶¶ 10–11. Plaintiffs do not dispute that

military regulations imposed different requirements on Constructors, including that

it employs “field supervisors, safety and quality managers which [are] not required

in the work Brothers[] performed.” Id. ¶ 11. However, the record belies the weight

Defendants give to Constructors’ military work and required “specialized” personnel

in determining whether its operations were interrelated with Brothers’ operations.

      First, and importantly, Mark and Robb were responsible for selecting which

company—Brothers or Constructors—would bid on which projects. For instance,

Mark testified during his deposition that he prepared a bid for the Fort McCoy

Projects through Constructors because Constructors, but not Brothers, qualified as a

Woman Business Enterprise. R. 117, Pls.’ Resp. DSOAF ¶ 10 (citing R. 93 at 634–35

(M. Carlson Dep. 81:11–82:17)); see also id. ¶ 12 (citing R. 93 at 627, 634, 654 (M.

Carlson Dep. 80:15–81:18, 52:16–53:6, 159:17–160:9) (testifying that he handled

bidding for Brothers and Constructors)). Lippert Tile held that an important factor

weighing in favor of the interrelated operations was that the same personnel made

“the critical decision” as to which company “should make a bid on a particular project,

and if so, what to bid, as if all three companies were part of the same organizational

chart.” Lippert Tile, 724 F.3d at 947. Second, Brothers’ workers were trained to do

specialized military quality control work for the Fort McCoy Project. R. 117, Pls.’

Resp. DSOAF ¶ 11 (citing R. 94 at 328–331 (E. Kurth Dep. 89:21–92:12) (“A: [W]hen

we picked up some of the government work, we hired individuals that would do that




                                          34
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 35 of 62 PageID #:5516




work. Q: The quality control people? A: Right. And some of the Brothers employees

that we had, we trained them to work for Constructors too, as well, a few of them. Q:

. . . And you had a couple [ ] project superintendent managers and project managers

for Carlson Brothers who did the same work for Carlson Constructors, correct? . . . A:

Right.”). Third, there is no question that before September 2014, Constructor’s bid on

and worked on non-military construction projects. See id. ¶ 8; R. 103, Defs.’ Resp. Pls.’

SOF ¶¶ 31–32 (Brothers and Constructors both worked on fire station projects and

projects for a funeral home). But as discussed above, the relevant time period is the

Audit Period, and the type of work Constructors did before that time is of only slight

relevance to this analysis. Still, given that (1) Constructors’ military contracting work

was generally construction work, (2) Brothers’ workers were trained to work at

Constructors’ military sites, and (3) Mark was in charge of bidding on the projects

worked on by Brothers and Constructors, the Court finds that Constructors’ shift to

military projects during the Audit Period does not create a question material fact as

to whether Defendants’ operations were interrelated.

      Defendants argue that there is very little employee interchange during the

Audit Period—just three employees out of over one-hundred employed between

Brothers and Constructors. Defs.’ Resp. at 7–8 (citing R. 107, DSOAF ¶¶ 17–18). As

noted above, the record indicates that at least some Brothers employees were trained

to work in the specialized military qualify control positions needed by Constructors

in or before 2014. But Plaintiffs do not point out how many Brothers employees were

so trained or worked for Constructors during the Audit Period, so that weighs only




                                           35
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 36 of 62 PageID #:5517




slightly in favor of finding interchange between employees. Instead, Plaintiffs point

out that all employees who did work for either Brothers or Constructs were W-2

employees of Industries. 11 Pls.’ Resp. at 14–15 (citing R. 103, Defs.’ Resp. PSOF ¶¶ 18,

60–62); see also R. 117, Pls.’ Resp. DSOAF ¶ 1. Defendants’ controller testified that

when Industries took over payroll in 2011, it also “took over all of the employees. . . .

[E]verybody worked for CB Industries. . . . CB Industries would bill Constructors or

Brothers for their pro rata share of the payroll for the week.” R. 117, Pls.’ Resp.

DSOAF ¶ 1 (citing R. 94 at 202 (R. Turner Dep. 103:11–104:7)). The W-2 Forms for

Brothers and Constructors’ employees also identify “CB Industries, Inc.” as the

employer. R. 117, Pls.’ Resp. DSOAF ¶ 1 (citing R. 116 (Sealed) at 128–132).

Constructors’ Consolidated Financial Statements states, “Employees - The Company

and its affiliates’ main labor force is provided by CB Industries whose owners are

related to the officers of the Company. Labor is provided at cost and billed weekly to

the Company as subcontract labor. Carlson Constructors Corporation also

subcontracts some of their employees to Carlson Brothers, Inc., a related party.” R.

117, Pls.’ Resp. DSOAF ¶ 1 (citing R. 116 (Sealed) at 232).

       In their Reply, Defendants dispute the use of the word “employee,” but as noted

above, they should have moved to file a sur-response to Plaintiffs’ Summary

Judgment Motion if they wanted to dispute arguments from Plaintiffs’ Reply. Still,

the evidence does not support that all employees actually performed work for

Industries; clearly they worked for either Brothers, Constructors, or both. But the


11As above, the Court does not consider Plaintiffs’ Statements of Additional Fact supporting
their own Summary Judgment Motion. R. 116 (Sealed), Pls.’ SOAF ¶¶ 10–13.


                                            36
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 37 of 62 PageID #:5518




Court does agree that the evidence demonstrates that Industries acted as more than

a standard payroll company, which this Court finds weighs in favor of interrelated

operations. See, e.g., Lippert Tile, 724 F.3d at 947 (interrelated operations where

Lippert Group “maintains business records, processes payroll, handles billing, and

manages bank accounts for both companies, and these shared, daily operations are

critical to the smooth functioning of the project-by-project nature of both companies’

work.”); see also Am. Weathermakers, Inc., 150 F. Supp. 3d at 906–07 (interrelated

operations even where no employees shared).

       Finally, Defendants point to the fact that they maintained separate bank

accounts and filed separate tax returns, maintained separate financial records, and

paid their subcontractors separately. Defs.’ Resp. at 8. True enough, but the Court

agrees with Plaintiffs that such evidence “only serves to show that Companies are

nominally separate entities, which is the starting point for single-employer analysis.”

Pls.’ Resp. at 17 (citing American Weathermakers, 150 F. Supp. 3d at 905–07) (finding

single-employer    relationship    between       defendants   even   though   defendants

maintained separate accounts and financial records, filed separate tax returns, did

not co-mingle funds or share employees because defendants “leverage[d] their

combined purchasing power and economies of scale, share[d] the same benefit plans,

infrastructure, office space and third-party outside services”). Altogether, the Court

finds that the facts demonstrate integration between Brothers and Companies, and

as such, the first factor weighs in favor of Plaintiffs.




                                            37
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 38 of 62 PageID #:5519




   ii.      Common Management and Centralized Control of Labor Relations

         Courts consider similar facts when determining the next two factors—common

management and centralized control of labor relations. See Auto. Mechanics’ Loc. No.

701 Union & Indus. Pension Fund v. Dynamic Garage, Inc., 2018 WL 4699842, at *6

(N.D. Ill. Sept. 30, 2018). In analyzing whether two entities share common

management, the Seventh Circuit has focused on common control over hiring and

firing of employees, as well as other daily management decisions. Id. (citing N.L.R.B.

v. Emsing’s Supermarket, Inc., 872 F.2d 1279, 1288–89 (7th Cir. 1989)). Similarly,

when determining control over labor relations, courts consider, among other things,

the person or entity who was responsible for the day-to-day labor decisions like

setting wages, hiring, and firing. Lippert Tile Co., 724 F.3d at 947.

         Defendants do not dispute that Mark and Robb were responsible for hiring and

firing key management employees for Defendants. R. 103, Defs.’ Resp. PSOF ¶ 74.

Rather, they contend that Mark and Robb were not the only people who had hiring

authority, and that they did not hire every employee. Id.; see also R. 117, Pls.’ Resp.

DSOAF ¶ 22 (Fort McCoy superintendent was primarily responsible for hiring

temporary labor, and Project’s quality supervisor engaged in hiring labor). Notably,

neither party specifies who had authority for firing employees other than key

management personnel. Nor do the parties identify who was responsible for setting

wages. Nancy, however, testified that whoever hired employees would decide on their

wages. R. 93, PSOF ¶ 74 (citing R. 93 at 698 (N. Carlson Dep. 154:17–155:4)). So this

could be Mark and Robb, or the site superintendent or quality control supervisor.




                                          38
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 39 of 62 PageID #:5520




Defendants point out that the Ft. McCoy superintendents and project managers

“managed the daily labor and production matters,” including “not[ing] the work each

[contractor] performed on a given day and adjusted any issues with the contractors.”

R. 117, Pls.’ Resp. DSOAF ¶ 21. Superintendents approved weekly time sheets for

Constructors’ employees at the Ft. McCoy Project and submitted those timesheets to

Constructors’ office personnel for processing by CB Industries for payroll purposes.

Id. ¶ 24.

      On the other hand, Plaintiffs emphasize that Robb supervised the project

managers of both Brothers and Constructors jobs, including managing day-to-day

workloads and managing construction projects at a very high level. R. 93, PSOF ¶ 76

(citing R. 94 at 182 (J. Swartz Dep. 21:23–22:6)). Defendants deny that Robb’s

responsibilities included such management. R. 103, Defs.’ Resp. PSOF ¶ 76. However,

Defendants’ response does not cite to any record evidence as required by the Local

Rules, but rather cites to their own Statement of Additional Facts. Id. (citing R. 107,

DSOAF ¶¶ 21–24). As indicated above, such citations do not comply with Local Rule

56.1 and the Court deems Plaintiffs’ statement admitted. But even considering the

cross-referenced additional statements does not create a material dispute of facts

here. Defendants’ statements of additional fact detail the responsibilities of the Ft.

McCoy superintendents and project managers. R. 107, DSOAF ¶¶ 21–24. Plaintiffs

do not dispute those duties, but the fact that the superintendents and project

managers had day-to-day supervision over employees at the Ft. McCoy site does not




                                          39
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 40 of 62 PageID #:5521




foreclose Robb from supervising project managers and managing construction

projects “at a very high level.”

      Plaintiffs also point to Mark’s responsibility to bid on projects for Brothers and

Constructors, including determining whether a project would become a Brothers or

Constructors Project. Pls.’ Resp. at 18 (citing R. 103, Defs.’ Resp. PSOF ¶ 80).

Plaintiffs accuse Companies of “fabricat[ing] issues of fact” (by arguing that Nancy

submitted the bid for the Fort McCoy Project) and point to testimony from Mark and

Nancy stating that she did not submit the bid. Pls.’ Resp. at 19 (citing Defs.’ Resp. at

9). But the Court agrees with Defendants that the evidence does not support this

accusation. Rather, it shows that although Mark “prepared” the bid, Nancy

“submitted” it. See R. 117, Pls.’ Resp. DSOAF ¶ 6 (citing R. 93 at 634 (M. Carlson

Dep. 80:15–81:18)); R. 108-1 (Sealed) at 25 (form submitted by Constructors to Army

to solicit Contract, signed by Nancy). But the evidence is also clear that while Nancy

may have signed and submitted the bid, she had no role in preparing that bid or any

others on behalf of Constructors. See Pls.’ Resp. at 19–20 (citing R. 117, Pls.’ Resp.

DSOAF ¶ 6 (citing R. 93 at 634 (M. Carlson Dep. 80:15–81:18) (Mark learned about

the opportunity to submit a proposal and prepared the bid for Constructors)), id.

(citing R. 93 at 690–91, 697 (N. Carlson Dep. 125:4–126:7, 153:4–5, 153:22–25)

(denying being involved in the bidding process, including the preparation of bids, for

Constructors’ projects))). Defendants insist that because Nancy submitted the Ft.

McCoy Bid and signed several other documents, including a credit application and

tax returns, separate management exists. Defs.’ Reply at 14–15 (citing Trustees of




                                          40
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 41 of 62 PageID #:5522




Pension, Welfare & Vacation Fringe Ben. Funds of IBEW Loc. 701 v. Favia Elec. Co.,

995 F.2d 785, 788 (7th Cir. 1993)).

      In Favia Elec. Co., the court found that nominally separate management

existed where the president of one of the companies “was not simply a figurehead;

instead, she was active in filing annual reports and paying taxes.” 995 F.2d at 788.

Here, as discussed more fully below, Defendants admit that Mark and Robb started

Constructors in 2000 and made Nancy and Laurel the “paper owners” because they

hoped to qualify Constructors as a women-owned business enterprise. R. 103, Defs.’

Resp. PSOF ¶ 19. In reality, Mark and Robb, not Nancy, engaged in all high-level

management decisions.

      Although the third and fourth factors are closely related, the Court finds here

that the third factor—common management—weighs in favor of Plaintiffs, while the

fourth factor—labor relations—weighs in favor of Defendants. Based on Robb and

Mark’s role in hiring and firing key management employees, Robb’s engagement in

high-level management, Mark’s involvement in selecting and submitting bids, and

the common management functions such as Industries’ involvement in payroll,

Plaintiffs have satisfied the common management factor. However, the evidence

demonstrates that different people had the ultimate power to, at the very least hire,

employees for Brothers and Constructors’ respective project sites. The record is

unclear on who has the power to terminate these employees or to set their wages,

however. Therefore, the centralized control of labor relations factor weighs slightly in

favor of Defendants. See Am. Weathermakers, Inc., 150 F. Supp. 3d at 907 (finding




                                          41
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 42 of 62 PageID #:5523




the third factor weighed in favor of single-employer finding where one entity was

responsible for accounting, billing, and human resources for two companies, but

finding that the fourth factor weighed against the single-employer analysis because

different people had the ability to hire and fire employees at the two companies).

                             iii.   Common Ownership

      This leaves the fourth factor. Perhaps stating the obvious, “[c]ommon

ownership typically applies when two companies are owned by the same

individual(s).” United Carpet, 2020 WL 3077541, at *3 (quoting Fox Valley & Vicinity

Construction Workers Welfare Fund v. Morales, 2019 WL 247538, at *3 (N.D. Ill. Jan.

17, 2019)). “‘Financial control,’ can be a proxy for ‘common ownership’ in a single-

employer analysis.” Innovation Landscape, 2019 WL 6699190, at *11 (quoting

Naperville Ready Mix, Inc. v. N.L.R.B., 242 F.3d 744, 752 (7th Cir. 2001)).

      The common ownership analysis after August 25, 2015 is easy. Robb acquired

Nancy’s 50% interest in Constructors on that date. R. 103, Defs.’ Resp. PSOF ¶ 20.

And at all relevant times, Robb and Mark each owned a 50% interest in Brothers and

in Industries. Id. ¶¶ 15–16. Therefore, between August 25, 2015 and December 31,

2017, Robb was a common owner of Brothers and Constructors.

      The more difficult question is whether common ownership existed between

July 1, 2014 and August 25, 2015, before Robb acquired Nancy’s interest in

Constructors. Nancy and Laurel, Robb and Mark’s spouses, respectively, each owned

a 50% interest in Constructors during that period. R. 103, Defs.’ Resp. PSOF ¶¶ 19–

20.




                                         42
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 43 of 62 PageID #:5524




      Defendants correctly point out that, on its own, a husband-wife relationship is

insufficient to establish common ownership. Defs.’ Resp. at 11 (citing United Carpet,

2020 WL 3077541, at *4; Chicago Reg’l Council of Carpenters Pension Fund v. TMG

Corp., 206 F. Supp. 3d 1351, 1360 (N.D. Ill. 2016) (distinguishing alter ego cases and

rejecting proposition that ownership and control of two companies by members of the

same family is evidence of common ownership)). But here, unlike the family members

in United Carpet and TMG Corp., who each owned and actively managed the separate

entities, the facts here establish that Robb and Mark not only were married to

Constructors’ owners but were also the de facto owners of Constructors.

      Defendants admit that Mark and Robb started Constructors in 2000 and made

Nancy and Laurel the “paper owners” because they hoped to qualify Constructors as

a women-owned business enterprise. R. 103, Defs.’ Resp. PSOF ¶ 19. Mark and Robb

made all major management decisions for Constructors, including signing the

Constructors CBA, who to hire as Defendants’ controller, and whether Constructors

or Brother would submit bids for which projects. Id. ¶¶ 24, 73–74, 76, 78, 80.

Additionally, Mark signed contracts on behalf of Constructors and Mark and Robb

were signatories on Constructors’ bank accounts. Id. ¶¶ 49, 78. In 2010, Mark and

Robb decided to replace Nancy with Rosalia Turner as the president of Constructors.

Id. ¶ 79. In contrast, Laurel had no active role in Constructors, but rather

occasionally signed documents presented to her that that she admitted she did not

understand. Id. ¶¶ 21–22. She was not authorized to sign on its bank account, and

had no knowledge of Constructors’ past loans or loans in existence at the time of her




                                         43
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 44 of 62 PageID #:5525




2019 deposition. Id. ¶¶ 23, 49. Nancy lived in Florida since 2009 and handled only

credit card reconciliations and payroll for all of the Companies remotely from Florida

until 2015, when she stopped working for any of the Companies. Id. ¶¶ 24–26. Finally,

Brothers and Constructors held themselves out to have common ownership: during

the Audit Period, Brothers and Constructors entered into insurance agreements and

bond programs with major insurance companies that required them to have common

ownership. 12 Id. ¶¶ 40, 44. Together, these facts 13 establish that Laurel and Nancy

were not active managers of Constructors like the defendant family members in

United Carpet and TMG Corp., but rather that Mark and Robb were the de facto

owners of Constructors.

        Other courts in this District have held that similar facts could support or have

supported a finding of common ownership in support of the single-employer analysis.

In Sullivan v. Tag Plumbing Co., 2012 WL 3835526, at *4 (N.D. Ill. Sept. 4, 2012),

the court held that common ownership existed for single-business purposes where a

husband and wife each owned an entity; where the husband relinquished the role of




12The  Court does not consider the fact that Mack & Associates prepared combined financial
statements for Brother and Constructors that also required them to have common ownership
(Pls.’ Resp. at 21 (citing R. 116 (Sealed), PSOAF ¶ 9)), as the Court finds that this fact was
improperly included in Plaintiffs’ Statement of Additional Facts in support of Plaintiffs’
Motion for Summary Judgment as opposed to included in opposition to Defendants’ Motion.
See supra Section I.

13Although   some of these acts took place before the Audit Period (e.g., Brothers did not bid
on a job after 2014 (R. 103, Defs.’ Resp. PSOF ¶ 79)), the Court finds the facts cited herein to
be relevant to the common ownership over Brothers and Constructors during the Audit
Period (e.g., because Mark and Robb made decisions on which bids for Brothers and
Constructors to make, the decision not to bid after 2014 would have been made by them, as
well).


                                              44
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 45 of 62 PageID #:5526




president in the wife’s company but remained as the company’s treasurer and vice

president; his duties and involvement remained the same after transfer of ownership

to his wife; and the wife’s responsivities were limited to clerical work despite her sole

ownership and role as president. As noted above, in United Carpet, 2020 WL 3077541,

at *4, the court noted that the spousal relationship where each spouse was an active

manager of his/her own company could not form the basis of common ownership. In

so holding, United Carpet distinguished Suhadolnik v. U.S., 2011 WL 2173683, *6

(C.D. Ill. June 2, 2011), where the court held common ownership existed for purposes

of the Internal Revenue Code because the IRS presented evidence showing that the

husband was a de facto owner of his wife’s company for tax purposes because he: had

the authority to collect and pay trust fund taxes; hired employees and determined

their salaries; set the company’s financial policies; led weekly meetings where tax

issues were discussed; reviewed balance sheets and income tax returns; prioritized

expenses; and was a signatory on the company’s bank accounts. As in Sullivan and

Suhadolnik, the facts here support a finding that Mark and Robb were de facto

owners of Constructors for purposes of the common ownership factor. Therefore,

common ownership was present during the entire Audit Period, and the fourth factor

weighs in favor of Plaintiffs.

                                     iv.   Summary

      Altogether, a reasonable factfinder must conclude that Brothers and

Constructors (and Industries) did not have an arm’s-length relationship, and

therefore they comprise a single employer. See Lippert Tile, 724 F.3d at 947. Their




                                           45
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 46 of 62 PageID #:5527




operations are interrelated, and they share the same owners (actual or de facto

depending on the years). Though different people have the ultimate power to hire

employees so the control over labor relations is not centralized, Robb and Mark, along

with Industries, manages the workforce. Even when the evidence is viewed in the

Defendants’ favor, the records establishes that the two companies were a single

employer. See id. at 947–48 (affirming single-employer finding even though

centralized control over labor relations remained disputed); Am. Weathermakers, 150

F. Supp. 3d at 906 (same).

      However, just because Defendants have been deemed a single employer does

not automatically mean Brothers and Industries are on the hook for unpaid

contributions—the next question is whether Brothers violated the CBA/Area

Agreement by subcontracting work between July 1, 2014 and December 31, 2017. See,

e.g. Auto. Mechanics’ Loc. No. 701 Union & Indus. Pension Fund v. Dynamic Garage,

Inc., 2018 WL 4699842, at *7 (N.D. Ill. Sept. 30, 2018) (determination that companies

constituted a single employer, court must engage in analysis as to whether the CBA

applied to non-signatory’s employees). Neither party moves for summary judgment

as to whether Brothers—or Industries—violated the CBA/Area Agreement.

Therefore, although this Court determines as a matter of law that Defendants are a

single employer and therefore are bound by the Area Agreement, it does not now

weigh in on whether there was a violation of the Area Agreement by any Defendant.




                                         46
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 47 of 62 PageID #:5528




                               C.     Alter-Ego Analysis

      The Court briefly analyzes Plaintiffs’ alternative basis of liability, that

Brothers was an alter ego of Constructors. “To establish that one company is an alter

ego of another, a plaintiff must demonstrate ‘the existence of a disguised continuance

of a former business entity or [an] attempt to avoid the obligations of a collective

bargaining agreement, such as through a sham transfer of assets.’” TMG Corp., 206

F. Supp. 3d at 1361 (quoting Favia, 995 F.2d at 789). “When attempting to discern

whether a new company is another’s alter ego, courts (or, at trial, finders of fact)

engage in a fact intensive analysis, examining factors like whether the two companies

have ‘substantially identical management, business purpose, operation, equipment,

customers, supervision, and ownership.’” Trs. of Chi. Painters and Decorators Pension

Fund v. John Kny Painting & Decorating, Inc., 2016 WL 406328, at *3 (N.D. Ill, Feb.

3, 2016) (quoting Int’l Union of Operating Eng’rs, Local 150, AFL–CIO v. Rabine, 161

F.3d 427, 433 (7th Cir. 1998)). But the alter-ego analysis differs from the single-

employer doctrine in that “unlawful motive or intent is the most critical factor for

finding alter ego status in the Seventh Circuit.” Id. (noting that motive or intent is

not the keystone in some other circuits). No individual factor is dispositive in

determining whether an alter-ego relationship exists, but “the Seventh Circuit

considers unlawful motive or intent to avoid collective bargaining agreement

obligations to be the critical elements of the inquiry.” Favia, 995 F.2d at 789. Because

the Court addressed the first part of the alter-ego test in its single-employer




                                          47
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 48 of 62 PageID #:5529




discussion (finding in favor of Plaintiffs), the Court now turns to the new issues of

motive and intent.

      As Defendants point out, Plaintiffs’ alter-ego argument is not well-developed.

Defs.’ Resp. at 3. Plaintiffs claim that Defendants “attempt to use Constructors as a

means to pay fringe benefit contributions on some of [Defendants’] employees working

on “Brothers” projects while avoiding paying contributions on other employees. Pls.’

Memo. Summ. J. at 15 n.2; Pls.’ Resp. at 23. The Court agrees with Defendants that

it is illogical that Brothers, if it wanted to evade alleged contribution obligations,

caused Constructors to sign the same Area Agreement it wanted to avoid. Defs.’ Resp.

at 4 (citing Architectural Iron Workers Loc. No. 63 Welfare Fund v. United

Contractors, Inc., 46 F. Supp. 2d 769, 789 (N.D. Ill. 1999) (where first-created

company was a signatory to a CBA, the alter-ego theory did not apply to second-

created company that singed CBA, noting that “far from attempting to evade union

obligations, the defendants, by creating [the second company] and allowing it to

become a union shop, were responsible for benefit fund contributions that would not

have otherwise been made”)). Although the Court has held that the Brothers CBA

had not terminated in 1998, and thus was in effect when Constructors was formed in

2000, Defendants’ choice to sign the Constructors CBA is still illogical if their intent

was to evade the Area Agreement.

      The cases cited by Plaintiffs in support of their argument that Constructors

began to “wind down” shortly after Plaintiffs made demands on Defendants and filed

this lawsuit are of no help to Plaintiffs. In Bd. of Trustees of Plumbers & Pipefitters




                                          48
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 49 of 62 PageID #:5530




Loc. No. 172 Welfare Fund v. Matrix Plumbing & Heating, Inc., 2012 WL 1066758, at

*6 (N.D. Ind. Mar. 28, 2012), the court found wrongful intent to defraud where, after

judgment was entered against the defendant company, defendants entered into an

agreement with an individual, providing that individual would not assume the

defendant company’s liabilities. Approximately a month later, the defendant

company’s owner was served with a notice to appear for a debtors’ examination of the

defendant company; one day after that, the individual incorporated a new company.

Haka v. Lincoln Cty., 533 F. Supp. 2d 895, 912 (W.D. Wis. 2008) did not address an

alter-ego theory, but rather the court found wrongful intent from the employer’s

retaliatory actions taken after it received notice of the employee’s participation in a

false claims complaint against the employer.

       The facts surrounding Constructors’ “winding down” are nowhere near as

suspect as those at issue in Matrix Plumbing or in Haka. Rather, the evidence

establishes that Constructors received a notice of substantial completion from the

government for the Ft. McCoy Project on July 3, 2017. R. 117, Pls.’ Resp. DSOAF ¶ 9.

Constructors had not actively worked on any projects other than the Ft. McCoy

Project since September 2014. Id. Deciding to close operations when its only project

for the last four years ends is well within the bounds of a reasonable business

decision. The Court cannot infer wrongful intent from the record, and therefore

Plaintiffs’ alter-ego theory fails.




                                          49
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 50 of 62 PageID #:5531




       In sum, the Court finds that both Industries and Brothers are also bound to

the Constructors CBA under the single-employer analysis. The Court grants partial

summary judgment in favor of Plaintiffs.

          IV.     Defendants’ Motion: Equitable Affirmative Defenses

       Defendants 14 move for summary judgment based on the equitable doctrines of

doctrine equitable estoppel and laches, arguing that even if (1) the Brothers CBA did

not terminate until 2019, and (2) Brothers is bound to the Contractors’ CBA via the

single-employer and/or alter-ego doctrines, Plaintiffs’ actions prevent them from

pursuing their claims against Brothers. As the Court has found that (i) the Brothers’

CBA did not terminate until 2019 and (ii) that Brothers is bound to the Contractors’

CBA via the single-employer theory, it now evaluates Defendants’ affirmative

defenses as they apply to each CBA.

       Defendants’ motion for summary judgment presupposes that equitable

estoppel and laches are available defenses in an ERISA action involving a multi-

employer pension plan. Defs.’ Reply at 5 (citing Teamsters & Emps. Welfare Tr. of

Illinois v. Gorman Bros. Ready Mix, 283 F.3d 877 (7th Cir. 2002)). Plaintiffs, on the

other hand, contend that equitable estoppel and laches are not available defenses in

cases involving withdrawal liability in multiemployer plans. Pls.’ Resp. at 4 (citing

Kabbes Trucking Co., 2004 WL 2644515). The Court notes that the state of the law is

not so clear.


14Although  all Defendants move for summary judgment, their arguments apply only to
Brothers, not to Constructors or to Industries. See generally R. 104, Defs.’ Br.; Defs.’ Reply.
As such, the Court evaluates Defendants’ equitable estoppel and laches defenses only as they
apply to Plaintiffs’ claims against Brothers.


                                              50
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 51 of 62 PageID #:5532




      ERISA does not mention any equitable defenses, such as estoppel or laches.

“While the federal courts have the power to create federal common law, this can occur

‘only where the federal statute does not expressly address the issue before the court

[and only if the proposed common law] is consistent with the policies underlying the

federal statute in question.” Kabbes Trucking, 2004 WL 2644515, at *21 (quoting

Nachwalter v. Christie, 805 F.2d 956, 959–60 (11th Cir. 1986)). “The Seventh Circuit

has expressed a ‘real resistance to the use of [equitable estoppel]’ in the ERISA

context due to concerns about a plan’s ‘actuarial soundness.’” Laborers’ Pension Fund

v. W.R. Weis Co., Inc., 180 F. Supp. 3d 540, 555 (N.D. Ill. 2016) (quoting Black v. TIC

Inv. Corp., 900 F.2d 112, 115 (7th Cir. 1990)). True, in Gorman, the Seventh Circuit

held that an employer could assert a laches defense in a multiemployer-plan action,

(although, the employer in that case did not ultimately succeed because it could not

show reliance). 283 F.3d at 883. In Gorman, an audit revealed that the employer had

failed to make pension contributions, but the union promised to make the audit “go

away.” Id. at 880. It is unclear, however, whether Gorman definitively held that

equitable estoppel is a defense in cases involving withdrawal liability in

multiemployer plans, because the case was ultimately about the laches defense in a

delinquency action.

      Kabbes, the only case cited by Plaintiffs for the proposition that equitable

defenses are not applicable in multiemployer-plan action cases, is distinguishable. As

Defendants correctly point out, unlike Kabbes, here, Plaintiffs do not claim that

allowing an equitable defense will modify any trust fund provision. Defs.’ Reply at 5.




                                          51
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 52 of 62 PageID #:5533




At least one court in this District has allowed the equitable estoppel defense and held

that it barred summary judgment in favor of Plaintiff funds in a multiemployer

withdrawal liability case. See Hancock v. Ill. Cent. Sweeping LLC, 73 F. Supp. 3d 932,

943 (N.D. Ill. 2014) (explaining that “[the Seventh Circuit] has not yet, as far as the

court can tell, explicitly approved [the] use [of equitable estoppel] as an affirmative

defense in an action brought by a multiemployer plan,” but considered the defense

because the plaintiff did not object); see also Trustees of the Michiana Area Elec.

Workers Pension Fund v. La Place’s Elec. Co., Inc., 2017 WL 633847, at *6 (N.D. Ind.

Feb. 15, 2017) (discussing cases).

      In the absence of any binding precedent that equitable estoppel or laches are

not available defenses in cases involving withdrawal liability in multiemployer plans,

the Court will proceed as though these equitable defenses are available to

Defendants, to the extent indicated in the analysis below.

                                A. Equitable Estoppel

      In the context of a claim by multi-employer benefit funds seeking contributions

from an employer, “[a]n estoppel arises when one party has made a misleading

representation to another party and the other has reasonably relied to his detriment

on that representation.” Pattern Makers’ Pension Trust Fund v. Production Pattern

Shop, Inc., 1998 WL 173299, at *3 (N.D. Ill. 1998) (citing Black v. TIC Investment

Corp., 900 F.2d 112, 115 (7th Cir. 1990)). The principles of waiver and estoppel

support the notion that a party to a contract may not lull another into a false

assurance that strict compliance with a contractual duty will not be required and




                                          52
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 53 of 62 PageID #:5534




then sue for non-compliance. Saverslak v. Davis Cleaver Produce Co., 606 F.2d 208,

213 (7th Cir. 1979).

      Defendants maintain that Plaintiffs are estopped from holding Brothers liable

for contributions based on the Brothers’ CBA because Plaintiffs’ repeated conduct

between 1998 and the filing of the lawsuit led Defendants to reasonably believe that

the Brothers CBA had terminated. 15 Specifically, Defendants point to the settlement

agreement between Plaintiffs and Brothers, drafted by Plaintiffs’ attorneys, in which

the Termination Recital stated that the Brothers CBA had terminated on May 31,

1998. R. 104, Defs.’ Br. at 2. The record establishes that the settlement agreement

containing that Recital was (1) drafted by Plaintiffs’ attorneys, (2) sent to Defendants

by Plaintiffs’ counsel on or about January 5, 2000, and (3) signed by Brothers and

Plaintiffs’ representatives. R. 116 (Sealed), Pls.’ Resp. DSOF ¶¶ 15–16. Plaintiffs

dispute whether the Settlement Agreement, including the termination language, was

drafted solely by Plaintiffs’ attorney, Dan McAnally, without any input or request for

language from Brothers’ attorney. Id.; R. 116 (Sealed), PSOAF ¶ 17. Plaintiffs cite to

McAnally’s declaration, in which he states “that on July 6, 1999, [he] had a telephone

conversation with Robb Carlson related to the Lawsuit. During that conversation Mr.

Carlson told [him] that the Union terminated its agreement with Carlson Brothers

effective May 1998.” R. 116 (Sealed) at 87 (McAnally Decl. ¶ 4). McAnally states that

he included the Termination Recital in the Settlement Agreement pursuant to that


15Defendants’  Motion for Summary Judgment focuses its equitable estoppel argument on the
Brothers’ CBA. See Defs.’ Br. at 5–8. To the extent Defendants argue that Plaintiffs are
estopped from asserting that Brothers and Constructors are a single employer, the Court
considers it together with Defendants’ laches argument below.


                                           53
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 54 of 62 PageID #:5535




conversation. Id. Defendants deny that this conversation occurred, and cite to a

declaration from Robb in which he states that he “did not have a discussion with the

Funds’ lawyer regarding the issue of Brothers’ CBA terminating.” R. 121-1 at 3 (R.

Carlson Decl. ¶ 6). The Court cannot weigh the credibility of this conflicting evidence

at summary judgment.

      Several years later, in response to Plaintiff’s request to audit Brothers, around

July 30, 2002, Robb informed the auditor that Brothers was not a signatory to a

contract as its agreement with the union terminated on May 31, 1998. R. 116 (Sealed),

Pls.’ Resp. DSOAF ¶ 20. Robb then submitted the signed Settlement Agreement to

the auditor and stated this was the “termination” they discussed. Id. After receiving

the Settlement Agreement, the auditor informed Plaintiffs that Robb had told him

the Brothers’ agreement with the union was terminated as of May 31, 1998, and

asked Plaintiffs to “please advise.” Id. ¶ 21. Robb heard no response from either the

auditors or Plaintiffs, and Plaintiffs did not pursue the audit further against

Brothers. Id.

      In 2008, in response to Plaintiffs’ attempt to audit Brothers in connection with

its audit of Constructors, the auditor was told that Plaintiffs did not have the right

to review Brothers’ records, and he conveyed that information to Plaintiffs. R. 116

(Sealed), Pls.’ Resp. DSOAF ¶¶ 24, 25, 27. Plaintiffs ceased further efforts to audit

Brothers. R. 116 (Sealed), Pls.’ Resp. DSOAF. Id. Years later, in May 2014, Plaintiffs

audited Constructors but did not seek to audit Brothers. Id. ¶¶ 32, 35. Then most




                                          54
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 55 of 62 PageID #:5536




relevant here, in May 2014, Plaintiffs initiated an audit of Constructors but did not

request to audit Brothers. Id. ¶¶ 32–37.

      Plaintiffs do not dispute any of the above facts, but rather take issue with the

implication that Plaintiffs did not complete the audits because the Brothers CBA had

terminated; rather Plaintiffs point to evidence establishing that the 2002 and 2008

audit requests were dropped because Brothers advised the auditors that it was

performing only asphalt and curb work, which is outside the Union’s jurisdiction. R.

116 (Sealed), Pls. Resp. DSOF ¶¶ 12, 22, 25, 27; R. 116 (Sealed), PSOAF ¶¶ 3–4.

Defendants dispute that the evidence in fact shows that Plaintiffs learned this

information from Brothers, as the records cited by Plaintiffs do not support this. R.

116 at 83, 85.

      Plaintiffs’ Audit Department Supervisor, John Conklin (Conklin) submitted a

declaration stating that, “[a]ccording to the Trust Funds’ records, the Trust Funds

concluded the audit of Brothers in 2002 because Brothers advised the auditors that

it was performing asphalt and curb work only.” R. 116 (Sealed) at 52 (Decl. of J.

Conklin ¶ 10). Defendants contests that this statement is inadmissible under Federal

Rule of Evidence 1002 (the Original Writing Rule). Defs.’ Reply at 10 (citing KFC

Corp. v. Iron Horse of Metairie Rd., LLC, 2020 WL 3892989, at *8 (N.D. Ill. July 10,

2020)). But Defendants misunderstand Rule 1002. The Original Writing Rule

requires the parties to rely on “[a]n original writing, recording, or photograph . . . to

prove its content unless [the Federal Rules of Evidence] or a federal statute provides

otherwise.” FED. R. EVID. 1002. The court in KFC Corp. held that parts of an affidavit




                                           55
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 56 of 62 PageID #:5537




violated Rule 1002 because the affiant sought to introduce the content of a competing

contract solely through his affidavit, without attaching the competing contract itself

to the affidavit or otherwise to the summary judgment motion. 2020 WL 3892989, at

*8. Here, the Audit Records—the “original writing” that Conklin interpreted in his

declaration—are part of the record. R. 116 (Sealed) at 83, 85. Conklin also stated that

his job responsibilities included “reviewing the Trust Funds’ files and . . . gathering

documents related to the Trust Funds’ audits of [Constructors] and [Brothers].” R.

116 (Sealed) at 51 (Decl. of J. Conklin ¶ 4). Under Rule 803(6), a “qualified witness,”

meaning “someone who understands the system,” can testify about the contents of a

record kept in the ordinary course of business. See United States v. Keplinger, 776

F.2d 678, 694 (7th Cir. 1985). Based on the record evidence, it appears that Conklin

can testify about the audit records under this Rule. The Court need not decide

whether Conklin’s declaration includes the necessary foundation, as “[t]o be

considered on summary judgment, evidence must be admissible at trial, though the

form produced at summary judgment need not be admissible.” Cairel v. Alderden, 821

F.3d 823, 830 (7th Cir. 2016) (internal citations omitted).

      But Conklin’s statement is disputed, as Robb’s declaration again contains

competing facts. R. 121-1 at 4–5 (R. Carlson Decl. ¶ 12) (“After July 30, 2002, Brothers

heard nothing from the Funds related to collective bargaining until February 2008.

This included no discussion of the type of work Brothers performed prior to, during

or after 2002.”). Again, it is not the Court’s role at summary judgment to weigh the

credibility of competing evidence. Although Plaintiffs produce no evidence that they




                                          56
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 57 of 62 PageID #:5538




communicated the reasons for not pursuing the audits to Defendants in 2002 or 2008,

Defendants’ alleged statements about Brothers’ work is material to the extent that

Defendants understood such statements to be relevant to an audit and therefore

indicated that Defendants were aware that the Brothers CBA had not—or may have

not—terminated in 1998.

      Since receiving the Settlement Agreement containing the Termination clause

in 2000, Brothers states that it understood that the Brothers CBA was terminated,

and as such, it had no obligations pursuant to the Brothers CBA. R. 116 (Sealed), Pls.’

Resp. DSOF ¶ 17. Brothers interpreted Plaintiffs and their auditors’ silence in 2002

and 2008 as confirmation that it was not subject to the Brothers CBA and had no

obligations to submit to an audit by Plaintiffs, and proceeded with its business

accordingly. Id. ¶ 22. In 2014, Defendants were aware of the audit of Constructors,

and understood that because Plaintiffs did not seek to audit Brothers, Brothers had

no obligations under the Area Agreement. Id. ¶ 37.

      Finally, Defendants argue that their reliance on Plaintiffs’ conduct harmed

Defendants because the Area Agreement at issue requires employers who employ

subcontractors to either (i) require the subcontractor to become a signatory to the

Area Agreement, or (ii) the employer shall maintain daily records of the employees

who perform the work and then pay the requisite fringe benefit contributions for the

work performed by those employees. Defs.’ Reply at 12 (citing R. 103, Defs.’ Resp.

PSOF ¶ 8). Defendants posit that if Brothers had known that it was bound to the

Area Agreement, it could have either required subcontractors to sign the Area




                                          57
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 58 of 62 PageID #:5539




Agreement, hired only subcontractors bound by the CBA, or demanded daily records

of subcontractor hours worked. Id. To the extent the CBA imposed greater costs on

the subcontractor, which it passed to Brothers, Brothers could have adjusted its

pricing to its customers. Id. But now, after the Audit Period has ended, Brothers

cannot pass along costs to its customers nor can it comply with the CBA by

maintaining hours of records worked. Compare Am. Weathermakers, 150 F. Supp. 3d

at 909 (defendants were not harmed because the only steps they could have taken if

they had known of plaintiffs’ claim sooner would be to make the contributions that

were in dispute).

      On the summary judgment record, a reasonable factfinder could conclude that

Plaintiffs’ conduct was misleading, and that Defendants’ reasonably relied on that

conduct to their detriment in determining that the Brothers CBA had terminated in

1998. Therefore, questions of material fact exist as to the equitable estoppel defense,

precluding the Court from granting summary judgment in Defendants’ favor.

However, this finding also necessarily precludes entry of summary judgment in

Plaintiffs’ favor as to whether Brothers is bound to the Brothers CBA after 1998.

      The Court now turns to Defendants’ motion for summary judgment based on

laches. “Laches and equitable estoppel are interchangeable” because “conduct

claimed to create an estoppel consists mainly of delay that gives the defense a laches

flavor, since laches means delay.” Gorman Bros., 283 F.3d at 882.




                                          58
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 59 of 62 PageID #:5540




                                       B. Laches

      In order to succeed under the doctrine of laches, Defendants must show that:

(1) Plaintiffs unreasonably delayed in asserting their rights, and (2) the delay harmed

Brothers. Am. Weathermakers, 150 F. Supp. 3d at 908 (citing Gorman Bros., 283 F.3d

at 880). To show an unreasonable delay, the Court begins by determining when

Plaintiffs first knew, or reasonably could have known, that they had a single-

employer cause of action. Id. The Court should not stretch the reasonable boundaries

of knowledge to conclude that a fund knew it had a cause of action. Id. (citing Cent.

States, Se. & Sw. Areas Pension Fund v. The Kroger Co., 2004 WL 2452737, at *12

(N.D. Ill. Nov. 1, 2004)). Additionally, as a general matter, laches is not a defense to

an action filed within the applicable statute of limitations. U.S. v. Mack, 295 U.S.

480, 489 (1935). The applicable statute of limitations to an ERISA contribution action

is ten years. Cent. Illinois Carpenters Health & Welfare Tr. Fund v. S&S Fashion

Floors Inc., 2008 WL 11366276, at *2 (C.D. Ill. Apr. 29, 2008) (citing Central States,

Southeast and Southwest Areas Pension Fund v. Jordan, 873 F.2d 149, 154 (7th Cir.

1989)).

      Although multiple courts in this District have held that the doctrine of laches

can apply to contribution claims brought under ERISA, see, e.g., Dore & Assocs.

Contracting, 2017 WL 3581159, at *11; Cent. States, Se. & Sw. Areas Pension Fund

v. The Kroger Co., 2004 WL 2452737, at *12 (N.D. Ill. Nov. 1, 2004), Defendants cite

only one case—and the Court is aware of only one—that applies the doctrine of laches




                                          59
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 60 of 62 PageID #:5541




to a single-employer claim forming the basis for a claim for contribution. See Am.

Weathermakers, 150 F. Supp. 3d at 909.

      In Am. Weathermakers, the court did not definitively decide whether laches is

available as a defense, because it held that the defense failed on the merits. Id. at

908. The court held that the Plaintiffs had not unreasonably delayed bringing a

single-employer claim where Plaintiffs learned during an earlier audit that the two

companies shared an owner and provided similar services—“[w]ithout more, this

knowledge, let alone Plaintiffs knowing only the name [of the Company], would not

have supplied a reasonable basis for bringing suit.” Id. at 909. The Court is not

convinced the defense is appropriately applied to single-employer claims on their

own—even if a fund had a reasonable basis for believing two employers are a single

employer, that relationship in itself is not a reasonable basis for a fund to bring suit

against the two companies—rather, the fund would need additional information

related to a potential violation of the CBA by one or more of the companies forming

the single employer.

      But here, Defendants provide more evidence of Plaintiff’s pre-suit knowledge

of a potential single-employer relationship than the plaintiffs in Am. Weathermakers.

Defendants point to evidence that during a 2002 audit of Brothers, Plaintiffs noted to

their auditor that Constructors and Brothers are associated accounts, and Plaintiffs

suspected that Industries is an alter ego of Brothers, so the auditor should prioritize

its review. Defs.’ Reply at 8 (citing R. 116 (Sealed), Pls.’ Resp. DSOF ¶ 19 (citing R.

116 (Sealed) at 78 (audit request); R. 112-2 at 25–26 (A. Conklin Dep. 95:11–98:1))).




                                          60
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 61 of 62 PageID #:5542




Additionally, they point out that Plaintiffs’ audit procedures identify an “alter

ego/single employer” audit, which describe what factors and records to review. Id. at

8–9 (citing R. 116 (Sealed), Pls.’ Resp. DSOF ¶ 23). In 2008, Plaintiffs sought to audit

Brothers because it was “associated” with Constructors; although Plaintiffs did not

pursue the audit, they obtained a report about Brothers showing Brothers’ address,

officers, financial data. Id. at 9 (citing R. 116 (Sealed), Pls.’ Resp. DSOF ¶¶ 25–26)).

The evidence also shows that in 2014, Plaintiffs initiated an audit of Brothers because

it may have a connection to a “newly discovered company, ‘Carlson Construction,’”

which is different than Carlson Constructors. R. 116 (Sealed), Pls.’ Resp. DSOF ¶ 33

(citing R. 116 (Sealed) at 98). In 2014, Plaintiffs’ auditor completed its audit of

Constructors for the period of January 1, 2013 through June 30, 2014. Id. ¶ 34.

       Given Plaintiffs’ and their auditors’ access to information, including the 2008

report showing many factors that establish a single-employer relationship, it is

reasonable that Plaintiffs should have known as early as 2008 that a single-employer

relationship existed between Brothers and Constructors. But simply knowing that

Defendants constituted a single employer still would not have been a reasonable basis

for Plaintiffs to bring suit at that time. In fact, the evidence establishes that Plaintiffs

understood both Brother and Constructors to be bound to the Area Agreement at all

times between 2001 and 2019, and that its internal records reflected that Brothers

was not engaged in work within the Union’s jurisdiction when it made audit requests

in 2002 and 2008. See R. 116 (Sealed), Pls. Resp. DSOF ¶¶ 12, 22, 25, 27; R. 116

(Sealed), PSOAF ¶¶ 3–4.




                                            61
 Case: 1:17-cv-04242 Document #: 125 Filed: 03/31/21 Page 62 of 62 PageID #:5543




       In sum, based on the information possessed by Plaintiffs from 2008 through

2014 when they initiated the audit of all Defendants, there would have been no

reasonable basis for Plaintiffs to bring suit on a single-employer theory or otherwise.

Therefore, the Court rejects Defendants’ laches argument and concludes that

Defendant is not entitled to summary judgment on this defense.

                                       Conclusion

       For the reasons given above, Plaintiffs’ Motion for Summary Judgment [83] is

granted. Defendants’ Cross-Motion for Summary Judgment [101] is denied, although

the Court finds that there are questions of material fact as to whether Plaintiffs are

equitably estopped from enforcing the Brothers CBA. Defendants’ Motion for Leave

to File Supporting Documents under Seal [102] is granted. 16 The parties are directed

to submit a status report by April 21, 2021 advising the Court on proposed next steps

and advising whether the parties are amenable to a referral to the Magistrate Judge

to conduct a settlement conference.



Dated: March 31, 2021
                                                 United States District Judge
                                                 Franklin U. Valderrama




16Defendants  moved to file documents under seal in support of their Statement of Additional
Facts under Local Rule 56.1(b)(3)(C). Before the Court could rule on the Motion for Leave to
File under Seal (R. 102), Defendants filed their Local Rule 56.1(b)(3)(C) statement, with
supporting documents, under seal (R. 108) (Sealed), DSOAF). The Court has considered the
sealed documents when evaluating the parties’ cross-motions for summary judgment. Still,
to avoid confusion, the Court now grants the motion after the fact.


                                            62
